Exhibit 10.1

EXECUTION VERSION

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (together with all exhibits (including the
Restructuring Term Sheet (as defined below)), schedules and attachments hereto,
as amended, amended and restated, supplemented or otherwise modified from time
to time in accordance with the terms hereof, this “Agreement”), dated as of
February 1, 2018, is entered into by and among (i) Cenveo, Inc. (“Cenveo”), and
each of the direct and indirect Subsidiaries (as defined below) of Cenveo
identified on Schedule 1 attached hereto (such Subsidiaries, together with
Cenveo, each, a “Debtor” and, collectively, the “Debtors”), (ii) each of the
beneficial owners (or nominees, investment managers, advisors or subadvisors for
the beneficial owners) of the First Lien Notes (as defined below) and Second
Lien Notes (as defined below), in each case identified on the signature pages
hereto (each, an “Initial Consenting Creditor” and, collectively, the “Initial
Consenting Creditors”), and (iii) each of the other beneficial owners (or
nominees, investment managers, advisors or subadvisors for the beneficial
owners) of the First Lien Notes or other Claims and Interests (as defined below)
that becomes a party to this Agreement after the Restructuring Support Effective
Date (as defined below) in accordance with the terms hereof by executing and
delivering a Joinder Agreement (as defined below) (each such Person described in
this clause (iv), together with the Initial Consenting Creditors, each, a
“Consenting Creditor” and, collectively, the “Consenting Creditors”). Each of
the Debtors and the Consenting Creditors are referred to herein as a
“Restructuring Support Party” and, collectively, the “Restructuring Support
Parties”. Capitalized terms used herein and not defined herein shall have the
meanings ascribed to such terms in the Restructuring Term Sheet (as defined
below).

PRELIMINARY STATEMENTS

WHEREAS, pursuant to that that certain Indenture, dated as of June 16, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“First Lien Notes Indenture” and together with all documents and agreements
executed in connection therewith, collectively, the “First Lien Notes
Documents”), by and among Cenveo Corporation, the guarantors party thereto and
The Bank of New York Mellon, as trustee and collateral agent (the “First Lien
Notes Trustee”), Cenveo Corporation issued those certain 6.000% Senior Priority
Secured Notes due 2019 (the “First Lien Notes”) to the holders thereof;

WHEREAS, as of the date hereof, the Initial Consenting Creditors collectively
own or control, in the aggregate, in excess of (a) 55% of the aggregate
principal amount of the outstanding First Lien Notes, and (b) 2% of the
aggregate principal amount of the outstanding Second Lien Notes;

WHEREAS, the Restructuring Support Parties have agreed to implement a
restructuring transaction for the Debtors in accordance with, and subject to the
terms and conditions set forth in, this Agreement and in the Restructuring Term
Sheet attached hereto as Exhibit A (including any schedules, annexes and
exhibits attached thereto, each as may be modified solely in accordance with the
terms hereof, the “Restructuring Term Sheet”) (such restructuring transaction,
for the avoidance of doubt, being defined as the “Restructuring” in the
Restructuring Term Sheet and more fully described therein);



--------------------------------------------------------------------------------

WHEREAS, this Agreement, including the Restructuring Term Sheet, (a) are the
product of arms’-length, good faith negotiations among the Restructuring Support
Parties and their respective professionals, and (b) set forth the material terms
and conditions of the Restructuring, as supplemented by the terms and conditions
of this Agreement;

WHEREAS, the Restructuring contemplates the Debtors commencing voluntary
reorganization cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of
the United States Code, 11 U.S.C. §§ 101 – 1532 (as amended, the “Bankruptcy
Code”), in the United States Bankruptcy Court for Southern District of New York
(the “Bankruptcy Court”) to effectuate the Restructuring, which will be
implemented pursuant to a chapter 11 plan of reorganization that shall be
consistent in all respects with the terms of this Agreement and otherwise in
form and substance acceptable to the Debtors and the Requisite Consenting
Creditors (as defined below) (such plan, together with all exhibits, schedules
and attachments thereto, as amended, supplemented or otherwise modified from
time to time in accordance with the terms of this Agreement, the “Plan”);

WHEREAS, certain of the Initial Consenting Creditors have agreed to provide the
DIP Term Facility (as defined below), subject to the terms and conditions set
forth in the DIP Term Facility Documents (as defined below), and this Agreement;
and

WHEREAS, the Restructuring Support Parties desire to express to each other their
mutual support and commitment in respect of the matters discussed herein.

NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the
Restructuring Support Parties, intending to be legally bound, agrees as follows:

 

  1. Restructuring Term Sheet.

The Restructuring Term Sheet is expressly incorporated herein by reference and
made part of this Agreement as if fully set forth herein. The Restructuring Term
Sheet sets forth the material terms and conditions of the Restructuring;
provided, however, the Restructuring Term Sheet is supplemented by the terms and
conditions of this Agreement.

 

  2. Certain Definitions; Rules of Construction.

As used in this Agreement, the following terms have the following meanings:

(a)    “Accredited Investor” means an “accredited investor” as such term is
defined in Rule 501 under the Securities Act.

(b)    “Ad Hoc Committee” means the ad hoc committee of beneficial owners (or
nominees, investment managers, advisors or subadvisors for the beneficial
owners) of the First Lien Notes, as may be reconstituted from time to time,
represented by Stroock (as defined below) and Ducera (as defined below).

 

2



--------------------------------------------------------------------------------

(c)    “Ad Hoc Committee Advisors” means, collectively, (i) Stroock, as counsel
to the Ad Hoc Committee, (ii) Ducera, as financial advisor to the Ad Hoc
Committee, and (iii) such other professionals that may be retained by the Ad Hoc
Committee with the prior written consent of the Debtors, not to be unreasonably
withheld.

(d)    “Affiliate” means, with respect to any Person, any other Person
controlled by, controlling or under common control with such Person; provided,
that, for purposes of this Agreement, none of the Debtors shall be deemed to be
Affiliates of any Consenting Creditor. As used in this definition, “control”
(including, with its correlative meanings, “controlling,” “controlled by” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies of a Person
(whether through ownership of securities, by contract or otherwise). A Related
Fund of any Person shall be deemed to be the Affiliate of such Person.

(e)    “Agreement” has the meaning ascribed to such term in the recitals.

(f)    “Alternative Transaction” means any reorganization, merger,
consolidation, tender offer, exchange offer, business combination, joint
venture, partnership, sale of a material portion of assets, financing (whether
debt, including any debtor-in-possession financing other than the DIP
Facilities, or equity), recapitalization or restructuring of any of the Debtors
(including, for the avoidance of doubt, a transaction premised on a sale of a
material portion of assets under section 363 of the Bankruptcy Code), other than
the Restructuring.

(g)    “Bankruptcy Code” has the meaning ascribed to such term in the recitals.

(h)    “Bankruptcy Court” has the meaning ascribed to such term in the recitals.

(i)    “Bankruptcy Rules” has the meaning ascribed to such term in the
definition of “Disclosure Statement” herein.

(j)    “Benefit Plan” means any “employee benefit plan” (as such term is defined
in Section 3(3) of ERISA) established, sponsored, maintained or contributed to
by the Debtors or for which the Debtors have an obligation to sponsor, maintain
or contribute to or, with respect to any such plan that is subject to Sections
412 or 430 of the Internal Revenue Code or Title IV of ERISA, is or was within
the prior six years, established, sponsored, maintained, or contributed to or
obligated to be contributed to, by the Debtors or any ERISA Affiliate or for
which the Debtors or any ERISA Affiliates has any liability (contingent or
otherwise).

(k)    “Business Day” means any day other than a day which is a Saturday, Sunday
or legal holiday on which banks in the City of New York are authorized or
obligated by Law to close.

(l)    “Cenveo” has the meaning ascribed to such term in the recitals.

(m)    “Chapter 11 Cases” has the meaning ascribed to such term in the recitals.

(n)    “Consenting Creditor” has the meaning ascribed to such term in the
recitals.

 

3



--------------------------------------------------------------------------------

(o)    “Claims” has the meaning ascribed to such term in section 101(5) of title
11 of the United States Code.

(p)    “Claims and Interests” means, as applicable, the First Lien Notes Claims,
the Second Lien Notes Claims, the Other Claims and/or any existing Equity
Interests.

(q)    “Confirmation Order” means an order of the Bankruptcy Court confirming
the Plan pursuant to section 1129 of the Bankruptcy Code, which order shall be
consistent in all respects with this Agreement and otherwise in form and
substance acceptable to the Debtors and the Requisite Consenting Creditors.

(r)     “Consenting Creditor Termination Event” has the meaning ascribed to such
term in Section 5(a).

(s)    “Consenting Creditor Termination Notice” has the meaning ascribed to such
term in Section 5(a).

(t)    “Debtor” has the meaning ascribed to such term in the recitals.

(u)    “Debtor Termination Event” has the meaning ascribed to such term in
Section 5(b).

(v)    “Debtor Termination Notice” has the meaning ascribed to such term in
Section 5(b).

(w)    “Debtors” has the meaning ascribed to such term in the recitals.

(x)    “DIP ABL Facility” means that certain debtor-in-possession asset based
loan facility, the terms of which shall be consistent with the credit agreement,
substantially in the form attached as Exhibit 1-A to the Restructuring Term
Sheet.

(y)    “DIP ABL Facility Documents” means the definitive documents governing the
DIP ABL Facility, which shall be in form and substance consistent with the
credit agreement substantially in the form attached as Exhibit 1-A to the
Restructuring Term Sheet and shall otherwise be acceptable to the Debtors and
the Requisite Consenting Creditors in all material respects.

(z)    “DIP Commitments” means the commitment of any Consenting Creditor with
respect to the DIP Term Facility, as shall be set forth in the DIP Term Facility
Documents.

(aa)    “DIP Facilities” means the DIP ABL Facility and the DIP Term Facility.

(bb)    “DIP Facilities Documents” means the DIP ABL Facility Documents and the
DIP Term Facility Documents.

(cc)    “DIP Facilities Motion” means the motion to be filed by the Debtors with
the Bankruptcy Court seeking Bankruptcy Court approval of the DIP Facilities,
which motion shall be consistent in all material respects with this Agreement
and otherwise in form and substance acceptable to the Debtors and the Requisite
Consenting Creditors.

 

4



--------------------------------------------------------------------------------

(dd)    “DIP Lender” means a lender under either the DIP ABL Facility or the DIP
Term Facility.

(ee)    “DIP Orders” means, collectively, the Interim DIP Order and the Final
DIP Order.

(ff)    “DIP Term Facility” means that certain debtor-in-possession term loan
financing facility, the terms of which shall be consistent with the credit
agreement substantially in the form attached as Exhibit 1-B to the Restructuring
Term Sheet and shall otherwise be acceptable to the Debtors and the Requisite
Consenting Creditors in all material respects.

(gg)    “DIP Term Facility Documents” means the definitive documents governing
the DIP Term Facility, which shall be in form and substance consistent with the
credit agreement substantially in the form attached as Exhibit 1-B to the
Restructuring Term Sheet and shall otherwise be acceptable to the Debtors and
the Requisite Consenting Creditors in all material respects.

(hh)    “DIP Credit Agreements” means, collectively, the credit agreements for
the DIP ABL Facility and the DIP Term Loan Facility substantially in the forms
attached as Exhibit 1-A and Exhibit 1-B, respectively, to the Restructuring Term
Sheet.

(ii)    “Disclosure Statement” means the disclosure statement for the Plan that
is prepared and distributed in accordance with, among other things, sections
1125, 1126(b), and 1145 of the Bankruptcy Code, Rule 3018 of the Federal Rules
of Bankruptcy Procedure (the “Bankruptcy Rules”) and other applicable Law, and
all exhibits, schedules, supplements, modifications and amendments thereto, all
of which shall be consistent in all material respects with this Agreement and
otherwise in form and substance acceptable to the Debtors and reasonably
acceptable to the Requisite Consenting Creditors.

(jj)    “Disclosure Statement Order” means an order of the Bankruptcy Court
approving the Disclosure Statement and the Solicitation, which order shall be
consistent in all material respects with this Agreement and otherwise in form
and substance acceptable to the Debtors and reasonably acceptable to the
Requisite Consenting Creditors.

(kk)    “Ducera” means Ducera Partners, LLC.

(ll)    “Effective Date” means the date and time by which each of the conditions
to the effectiveness of the Plan have been satisfied (or waived) in accordance
with its terms.

(mm)    “End Date” has the meaning ascribed to such term in Section 5(b)(v).

(nn)    “Equity Interests” means, with respect to any Person, (i) any capital
stock (including common stock and preferred stock), limited liability company
interests, partnership interests or other equity, ownership, beneficial or
profits interests of such Person, and (ii) any options, warrants, securities,
stock appreciation rights, phantom units, incentives, commitments, calls,
redemption rights, repurchase rights or other agreements, arrangements or rights
of any

 

5



--------------------------------------------------------------------------------

kind that are convertible into, exercisable or exchangeable for, or otherwise
permit any Person to acquire, any capital stock (including common stock and
preferred stock), limited liability company interests, partnership interests or
other equity, ownership, beneficial or profits interests of such Person.

(oo)    “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Debtors within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and
(o) of the Code for purposes of provisions relating to Section 412 of the
Internal Revenue Code).

(pp)    “Exchange Act” means the Securities Exchange Act of 1934, as amended and
including any rule or regulation promulgated thereunder.

(qq)    “Exit ABL Facility Documents” means the definitive documents governing
the Exit ABL Facility, which shall be in form and substance acceptable to the
Debtors and the Requisite Consenting Creditors in all material respects.

(rr)    “Exit Debt Facility Documents” means the definitive documents governing
the Exit Debt Facility, which shall be in form and substance acceptable to the
Debtors and the Requisite Consenting Creditors in all material respects.

(ss)    “First Day Motions” has the meaning ascribed to such term in the
definition of Restructuring Documents.

(tt)    “Final DIP Order” means a final order of the Bankruptcy Court approving
the DIP Facilities Motion, which order shall be consistent in all material
respects with this Agreement and the DIP Credit Agreements and otherwise in form
and substance acceptable to the Debtors and the Requisite Consenting Creditors.

(uu)    “First Lien Notes” has the meaning ascribed to such term in the
recitals.

(vv)    “First Lien Notes Documents” has the meaning ascribed to such term in
the recitals.

(ww)    “First Lien Notes Indenture” has the meaning ascribed to such term in
the recitals.

(xx)    “First Lien Notes Trustee” has the meaning ascribed to such term in the
recitals.

(yy)    “Governmental Entity” means any applicable federal, state, local or
foreign government or any agency, bureau, board, commission, court or arbitral
body, department, political subdivision, regulatory or administrative authority,
tribunal or other instrumentality thereof, or any self-regulatory organization.

(zz)    “Initial Consenting Creditor” has the meaning ascribed to such term in
the recitals.

(aaa)    “Initial Consenting Creditors” has the meaning ascribed to such term in
the recitals.

 

6



--------------------------------------------------------------------------------

(bbb)    “Interim DIP Order” means an interim order of the Bankruptcy Court
approving the DIP Facilities Motion, which order shall be consistent in all
material respects with this Agreement and the DIP Credit Agreements, and
otherwise in form and substance acceptable to the Debtors and the Requisite
Consenting Creditors.

(ccc)    “Joinder Agreement” has the meaning ascribed to such term in
Section 3(c).

(ddd)    “Law” means, in any applicable jurisdiction, any applicable statute or
law (including common law), ordinance, rule, treaty, code or regulation and any
decree, injunction, judgment, order, ruling, assessment, writ or other legal
requirement, in any such case, of any applicable Governmental Entity.

(eee)    “Management Conference Call” has the meaning ascribed to such term in
Section 4(a)(xv)(B).

(fff)    “Material Adverse Effect” means, other than the filing of the Chapter
11 Cases, any event, change, effect, occurrence, development, circumstance,
condition, result, state of fact or change of fact that is not known as of the
date hereof (each, an “Event”) that, individually or together with all other
Events, has had, or would reasonably be expected to have, a material adverse
effect on either (i) the business, operations, finances, properties, condition
(financial or otherwise), assets or liabilities of the Debtors, taken as a
whole, to perform their respective obligations under, or to consummate the
transactions contemplated by, this Agreement.

(ggg)    “Milestones” has the meaning ascribed to such term in Section 4(a)(iv).

(hhh)    “Multiemployer Plan” has the meaning ascribed to such term in
Section 7(c)(iii).

(iii)    “New Second Lien Debt Documents” means the definitive documents
governing the New Second Lien Debt, which shall be in form and substance
acceptable to the Debtors and the Requisite Consenting Creditors in all material
respects.

(jjj)    “Other Claims” means any and all Claims against any of the Debtors
other than any First Lien Notes Claims or Second Lien Notes Claims.

(kkk)    “Outside Date” has the meaning ascribed to such term in
Section 4(a)(iv)(G).

(lll)    “Pension Plan” has the meaning ascribed to such term in
Section 7(c)(ii).

(mmm)    “Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group, a Governmental Entity, or any legal entity or association.

(nnn)    “Petition Date” has the meaning ascribed to such term in
Section 4(a)(iv)(A).

(ooo)    “Plan Supplement” means the supplement or supplements to the Plan
containing certain schedules, documents, forms of documents and/or term sheets
relevant to the implementation of the Plan, to be filed with the Bankruptcy
Court prior to the hearing held by the Bankruptcy Court to consider confirmation
of the Plan, each of which shall contain terms and

 

7



--------------------------------------------------------------------------------

conditions consistent in all material respects with this Agreement and shall
otherwise be in form and substance acceptable to the Debtors and the Requisite
Consenting Creditors; provided, however, that the Exit ABL Facility Documents,
the Exit Debt Facility Documents, and the New Second Lien Debt Documents shall
be acceptable to the Debtors in all material respects and to the Requisite
Consenting Creditors in their discretion.

(ppp)    “Proceeding” means any action, claim, complaint, investigation,
petition, suit, arbitration, mediation, alternative dispute resolution
procedure, hearing, audit, examination, investigation or other proceeding of any
nature, whether civil, criminal, administrative or otherwise, in Law or in
equity.

(qqq)    “Qualified Marketmaker” means an entity that (i) holds itself out to
the market as standing ready in the ordinary course of business to purchase from
and sell to customers Claims and Interests, or enter with customers into long
and/or short positions in Claims and Interests, in its capacity as a dealer or
market maker in such Claims and Interests; and (ii) is in fact regularly in the
business of making a market in claims, interests and/or securities of issuers or
borrowers.

(rrr)    “Qualified Marketmaker Joinder Date” has the meaning ascribed to such
term in Section 3(d).

(sss)    “Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled or managed by (i) such Person, (ii) an
Affiliate of such Person or (iii) the same investment manager, advisor or
subadvisor as such Person or an Affiliate of such investment manager, advisor or
subadvisor.

(ttt)    “Related Party Contract” has the meaning ascribed to such term in
Section 4(a)(x).

(uuu)    “Requisite Consenting Creditors” means, as of any date of
determination, the Consenting Creditors who own or control as of such date at
least a majority of the aggregate principal amount of the First Lien Notes owned
or controlled by all of the members of the Ad Hoc Committee in the aggregate as
of such date.

(vvv)    “Restructuring Documents” means all agreements, instruments, pleadings,
orders, forms, questionnaires and other documents (including all exhibits,
schedules, supplements, appendices, annexes, instructions and attachments
thereto) that are utilized to implement or effectuate, or that otherwise relate
to, this Agreement, the DIP Facilities, the Plan and/or the Restructuring,
including, but not limited to, (i) the DIP Facilities Documents and the DIP
Orders, (ii) the Exit ABL Facility Documents, the Exit Debt Facility Documents
and the New Second Lien Debt Documents, (iii) the Plan and the Plan Supplement,
(iv) the Disclosure Statement and any motion seeking the approval thereof,
(v) the Disclosure Statement Order, (vi) the Confirmation Order, (vii) any
“first day” motions (the “First Day Motions”), (viii) the ballots, the motion to
approve the form of the ballots and the Solicitation, and the order of the
Bankruptcy Court approving the form of the ballots and the Solicitation,
(ix) the new organizational documents of each of the Reorganized Debtors (as
defined in the Restructuring Term Sheet), including, but not limited to,
certificates of incorporation, limited liability agreements, stockholders
agreements, operating agreements, charters or by-laws for each of the

 

8



--------------------------------------------------------------------------------

Reorganized Debtors (collectively, the “New Organizational Documents”), and
(x) the RSA Assumption Motion and the RSA Order, each of which documents
referred to in this definition of “Restructuring Documents” shall contain terms
and conditions that are consistent in all material respects with this Agreement
and shall otherwise be in form and substance reasonably acceptable to the
Debtors and the Requisite Consenting Creditors; provided that the DIP Facility
Documents, DIP Orders, Plan, New Organizational Documents, Exit ABL Facility
Documents, Exit Debt Facility Documents and New Second Lien Notes Documents
shall be in form and substance acceptable to the Requisite Consenting Creditors
in their discretion.

(www)    “Restructuring Support Effective Date” has the meaning ascribed to such
term in Section 10.

(xxx)    “Restructuring Support Party” has the meaning ascribed to such term in
the recitals.

(yyy)    “Restructuring Support Period” means, with reference to any
Restructuring Support Party, the period commencing on the Restructuring Support
Effective Date (or, in the case of any Consenting Creditor that becomes a party
hereto after the Restructuring Support Effective Date, as of the date such
Consenting Creditor becomes a party hereto) and ending on the earlier of (i) the
Effective Date, and (ii) the date on which this Agreement is terminated with
respect to such Restructuring Support Party in accordance with Section 5 hereof.

(zzz)    “Restructuring Term Sheet” has the meaning ascribed to such term in the
recitals.

(aaaa)    “RSA Assumption Motion” means the motion and proposed form of order to
be filed by the Debtors with the Bankruptcy Court seeking the assumption of this
Agreement pursuant to section 365 of the Bankruptcy Code, authorizing the
payment of certain expenses and other amounts hereunder, and granting any other
related relief, which motion and proposed form of order shall be consistent in
all material respects with this Agreement and otherwise in form and substance
acceptable to the Debtors and reasonably acceptable to the Requisite Consenting
Creditors.

(bbbb)    “RSA Order” means an order of the Bankruptcy Court approving the RSA
Assumption Motion, which order shall be consistent in all material respects with
this Agreement and otherwise in form and substance acceptable to the Debtors and
the Requisite Consenting Creditors.

(cccc)    “Second Lien Notes” means those certain 8.500% Junior Priority Secured
Notes due 2022 issued by Cenveo Corporation pursuant to the Second Lien Notes
Indenture.

(dddd)    “Second Lien Notes Claims” means all Claims arising under the Second
Lien Notes Documents.

(eeee)    “Second Lien Notes Documents” means the Second Lien Notes Indenture,
together with all documents and agreements executed in connection therewith.

(ffff)    “Second Lien Notes Indenture” means that certain Indenture, dated as
of June 26, 2014 (as the same may have been amended, amended and restated,
supplemented, or otherwise modified from time to time), by and among Cenveo
Corporation, the guarantors party thereto and The Bank of New York Mellon, as
trustee and collateral agent.

 

9



--------------------------------------------------------------------------------

(gggg)    “Securities Act” means the Securities Act of 1933, as amended and
including any rule or regulation promulgated thereunder.

(hhhh)    “Solicitation” means the solicitation of votes in connection with the
Plan pursuant to sections 1125 and 1126 of the Bankruptcy Code and the
applicable procedures approved by the Bankruptcy Court and set forth in the
Disclosure Statement Order.

(iiii)    “Stroock” means Stroock & Stroock & Lavan LLP.

(jjjj)    “Subsidiary” means, as of any time of determination and with respect
to any specified Person, (i) any corporation more than fifty percent (50%) of
the voting or capital stock of which is, as of such time, directly or indirectly
owned by such Person, (ii) any limited liability company, partnership, limited
partnership, joint venture, association, or other entity in which such Person,
directly or indirectly, owns more than fifty percent (50%) of the equity
economic interest thereof, or (iii) any corporation, limited liability company,
partnership, limited partnership, joint venture, association, or other entity in
which such Person, directly or indirectly, has the power to elect or direct the
election of more than fifty percent (50%) of the members of the board of
directors, board of managers, managing member, general partner or similar
governing body of such entity as of such time.

(kkkk)    “Transaction Expenses” means all reasonable and documented fees and
out-of-pocket costs and expenses of each of the Consenting Creditors, including,
without limitation, the reasonable and documented fees and all out-of-pocket
costs and expenses of each of the Ad Hoc Committee Advisors, in each case,
(i) in connection with the negotiation, formulation, preparation, execution,
delivery, implementation, consummation and/or enforcement of this Agreement, the
Plan, the Disclosure Statement and/or any of the other Restructuring Documents,
and/or the transactions contemplated thereby, and/or any amendments, waivers,
consents, supplements or other modifications to any of the foregoing and
(ii)(A) consistent with any engagement letters or fee reimbursement letters
entered into between the Debtors and the applicable Ad Hoc Committee Advisors
(as supplemented and/or modified by this Agreement), as applicable, or (B) as
provided in the DIP Orders.

(llll)    “Transfer” has the meaning ascribed to such term in Section 3(c).

(mmmm)    “Transferee” has the meaning ascribed to such term in Section 3(c).

Unless otherwise specified, references in this Agreement to any Section,
subsection, clause, subclause or paragraph refer to such Section, subsection,
clause, subclause or paragraph as contained in this Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import in this
Agreement refer to this Agreement as a whole, and not to any particular Section,
subsection, clause, subclause or paragraph contained in this Agreement. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and
neuter genders. The words “including,” “includes” and “include” shall be deemed
to be followed by the words “without limitation”.

 

10



--------------------------------------------------------------------------------

  3. Agreements of the Consenting Creditors.

(a)    Support of Restructuring. Each of the Consenting Creditors hereby agrees
(severally and not jointly) that, for the duration of the Restructuring Support
Period, unless otherwise required or prohibited by Law, such Consenting Creditor
shall:

(i)    support and take all reasonable actions necessary to implement and
consummate the Restructuring in a timely manner as contemplated by this
Agreement; provided that no Consenting Creditor shall be obligated to waive (to
the extent waivable by such Consenting Creditor) any condition to the
consummation of any part of the Restructuring set forth in any Restructuring
Document;

(ii)    (A) subject to the receipt of the Disclosure Statement approved by the
Disclosure Statement Order, (I) timely vote, or cause to be voted, all of the
Claims and Interests held by such Consenting Creditor at the voting record date
provided for in the Disclosure Statement Order by timely delivering its duly
executed and completed ballot(s) accepting the Plan following commencement of
the Solicitation, and (II) not “opt out” of, or object to, any releases or
exculpations provided under the Plan (and, to the extent required by the ballot,
affirmatively “opt in” to such releases and exculpations), and (B) not change,
withdraw or revoke such vote (or cause or direct such vote to be changed,
withdrawn or revoked); provided, however, that such vote may be revoked (and,
upon such revocation, deemed void ab initio) by such Consenting Creditor at any
time following the expiration or termination of the Restructuring Support Period
with respect to such Consenting Creditor (it being understood that any
termination of the Restructuring Support Period with respect to a Consenting
Creditor shall entitle such Consenting Creditor to change its vote in accordance
with section 1127(d) of the Bankruptcy Code, and the Solicitation materials with
respect to the Plan shall be consistent with this proviso);

(iii)    negotiate in good faith, execute, perform its obligations under, and
consummate the transactions contemplated by, the Restructuring Documents to
which it is (or will be) a party; provided, however, that no Consenting Creditor
shall be obligated to waive (to the extent waivable by such Consenting Creditor)
any condition to the consummation of any part of the Restructuring set forth in
any Restructuring Document;

(iv)    if any holder of the First Lien Notes has requested the First Lien Notes
Trustee to exercise rights or remedies under or with respect to the First Lien
Notes Indenture or any of the other First Lien Notes Documents, or if the First
Lien Notes Trustee announces that it intends to exercise, or exercises, rights
or remedies under or with respect to the First Lien Notes Indenture or any of
the other First Lien Notes Documents, instruct the First Lien Notes Trustee not
to exercise any rights or remedies, or assert or bring any claims, under or with
respect to the First Lien Notes Indenture or any of the other First Lien Notes
Documents; provided, however, that nothing in this clause (vi) shall require the
Consenting Creditors to waive any Default (as defined in the First Lien Notes
Indenture) or Event of Default (as defined in the First Lien Notes Indenture) or
any of the obligations arising under the First Lien Notes;

 

11



--------------------------------------------------------------------------------

(v)    support approval of the DIP Facilities Motion and consent to the priming
of the First Lien Notes Claims by the DIP Term Facility, as contemplated by the
DIP Orders; or

(vi)    not, directly or indirectly,

(A)    seek, solicit, support, encourage, propose, assist, consent to, vote for,
or enter or participate in any other similar discussions or any agreement with
any Person regarding, any Alternative Transaction;

(B)    take any action that is materially inconsistent with this Agreement or
any of the Restructuring Documents, or that would, or would reasonably be
expected to, prevent, interfere with, delay or impede the implementation,
solicitation, confirmation, or consummation of the Restructuring (including, but
not limited to, the Bankruptcy Court’s approval of the Restructuring Documents
(if applicable), the Solicitation and confirmation of the Plan), including, but
not limited to, (I) initiating any Proceeding or taking any other action to
oppose the execution or delivery of any of the Restructuring Documents, the
performance of any obligations of any party to any of the Restructuring
Documents or the consummation of the transactions contemplated by any of the
Restructuring Documents, (II) initiating any Proceeding or taking any other
action to amend, supplement or otherwise modify any of the Restructuring
Documents, which amendment, modification or supplement is not consistent in all
material respects with this Agreement or otherwise acceptable to the Debtors and
the Requisite Consenting Creditors, or (III) initiating any Proceeding or taking
any other action, or exercising or seeking to exercise any rights or remedies
(including rights or remedies under the First Lien Notes Documents, as
applicable, or under applicable Law) as a holder of Claims and Interests that is
barred by or is otherwise materially inconsistent with this Agreement or any of
the other Restructuring Documents;

(C)    oppose or object to, or support any other Person’s efforts to oppose or
object to, the approval of the First Day Motions, the DIP Facilities Motion, the
RSA Assumption Motion, and any other motions filed by any of the Debtors in
furtherance of the Restructuring that are consistent in all material respects
with this Agreement or which are otherwise acceptable to the Debtors and the
Requisite Consenting Creditors;

(D)    oppose the Debtors’ applications to engage (1) Kirkland & Ellis LLP and
Kirkland & Ellis International LLP as counsel to the Debtors, (2) Rothschild
Inc. as investment banker to the Debtors, (3) Zolfo Cooper as restructuring
adviser to the Debtors, or (4) or any individual associated with the foregoing
firms as of the date hereof;

(E)    seek to convert any of the Chapter 11 Cases to a case under chapter 7 of
the Bankruptcy Code or request the appointment of a trustee or examiner in any
Chapter 11 Case; or

 

12



--------------------------------------------------------------------------------

(F)    timely vote or cause to be voted its Claims and Interests against any
Alternative Transaction.

Notwithstanding anything in this Agreement to the contrary, (x) no Consenting
Creditor shall be required to incur, assume, become liable in respect of or
suffer to exist any expenses, liabilities or other obligations, or agree to or
become bound by any commitments, undertakings, concessions, indemnities or other
arrangements that could result in expenses, liabilities or other obligations to
such Consenting Creditor (except in the case of any Consenting Creditor that is
a DIP Lender, such Consenting Creditor’s DIP Commitment, subject to the terms
and conditions of the DIP Facilities Documents and DIP Orders), and (y) nothing
in this Agreement shall limit any of the rights or remedies of the agent under
the DIP Facilities or any of the DIP Lenders under or with respect to any of the
DIP Facilities Documents or any of the DIP Orders.

(b)    Rights of Consenting Creditors Unaffected. Nothing contained herein, or
in any of the confidentiality agreements in place between the Debtors, each of
the Consenting Creditors and their respective advisors, shall: (i) limit (A) the
rights of a Consenting Creditor under any applicable bankruptcy, insolvency,
foreclosure or similar Proceeding, including appearing as a party in interest in
any matter to be adjudicated in order to be heard concerning any matter arising
in the Chapter 11 Cases, in each case, so long as the exercise of any such right
is not inconsistent with such Consenting Creditor’s obligations hereunder;
(B) the ability of a Consenting Creditor to purchase, sell or enter into any
transactions regarding the Claims and Interests, subject to the terms hereof;
(C) except as set forth in this Agreement, any right or remedy of any Consenting
Creditor under, as applicable, (x) any of the First Lien Notes Documents, and
(y) any other applicable agreement, instrument or document that gives rise to a
Consenting Creditor’s Claims and Interests; (D) the ability of a Consenting
Creditor to consult with any of the other Restructuring Support Parties; (E) the
rights of any Consenting Creditor to engage in any discussions, enter into any
agreements or take any other action regarding matters to be effectuated after
the expiration of the Restructuring Support Period; or (F) the ability of a
Consenting Creditor to enforce any right, remedy, condition, consent or approval
requirement under this Agreement or any of the Restructuring Documents;
(ii) constitute a waiver or amendment of any term or provision of (y) any of the
First Lien Notes Documents, or (z) any other agreement, instrument or document
that gives rise to a Consenting Creditor’s Claims and Interests; or
(iii) constitute a termination or release of any liens granted in connection
with the First Lien Notes.

(c)    Transfers. Each Consenting Creditor agrees (severally and not jointly)
that, for the duration of the Restructuring Support Period, such Consenting
Creditor shall not, directly or indirectly, sell, transfer, loan, issue, pledge,
hypothecate, assign, grant, or otherwise dispose of (including by participation)
(collectively, “Transfer”), in whole or in part, any of its Claims and
Interests, or any option thereon or any right or interest therein (including
granting any proxies with respect to any Claims and Interests, depositing any
Claims and Interests into a voting trust or entering into a voting agreement
with respect to any Claims and Interests), unless the transferee of such Claims
and Interests (the “Transferee”) either (i) is a Consenting Creditor at the time
of such Transfer or (ii) prior to the effectiveness of such Transfer, agrees in
writing, for the benefit of the Restructuring Support Parties, to become a
Restructuring Support Party hereunder as a Consenting Creditor and to be bound
by all of the terms of this Agreement applicable to a Consenting Creditor
(including with respect to any and all Claims and Interests it

 

13



--------------------------------------------------------------------------------

already may own or control prior to such Transfer), by executing a joinder
agreement, substantially in the form attached hereto as Exhibit B (the “Joinder
Agreement”), and by delivering an executed copy thereof to (A) counsel to the
Debtors and (B) Stroock (in each case, at the addresses for such law firms set
forth in Section 20 hereof), in which event (x) the Transferee shall be deemed
to be a Consenting Creditor hereunder to the extent of such transferred Claims
and Interests (and all Claims and Interests it already may own or control prior
to such Transfer), and (y) the transferor shall be deemed to relinquish its
rights, and be released from its obligations, under this Agreement solely to the
extent of such transferred Claims and Interests; provided, however, that such
Transfer shall not, in and of itself, release any Consenting Creditor who is
also a DIP Lender from its obligations under, to the extent in effect, the DIP
Facilities Documents (the Transfer of DIP Commitments being governed by, to the
extent in effect, the DIP Facilities Documents). Notwithstanding the foregoing,
the restrictions on Transfer set forth in this Section 3(c) shall not apply to
the grant of any liens or encumbrances on any Claims and Interests in favor of a
bank or broker-dealer holding custody of such Claims and Interests in the
ordinary course of business and which lien or encumbrance is released upon the
Transfer of such Claims and Interests. Each Consenting Creditor agrees
(severally and not jointly) that any Transfer of any Claims and Interests that
does not comply with the terms and procedures set forth herein shall be deemed
void ab initio, and each of the Debtors and each other Consenting Creditor shall
have the right to enforce the voiding of such Transfer.

(d)    Qualified Market Maker. Notwithstanding anything herein to the contrary,
(i) any Consenting Creditor may Transfer any of its Claims and Interests to an
entity that is acting in its capacity as a Qualified Marketmaker without the
requirement that the Qualified Marketmaker be or become a Consenting Creditor;
provided, however, that the Qualified Marketmaker subsequently Transfers all
right, title and interest in such Claims and Interests to a Transferee that is
or becomes a Consenting Creditor as provided above, and the Transfer
documentation between the transferor Consenting Creditor and such Qualified
Marketmaker shall contain a requirement that provides as such; and (ii) to the
extent any Consenting Creditor is acting in its capacity as a Qualified
Marketmaker, it may Transfer any Claims and Interests that it acquires from a
holder of such Claims and Interests that is not a Consenting Creditor without
the requirement that the Transferee be or become a Consenting Creditor.
Notwithstanding the foregoing, if, at the time of the proposed Transfer of any
Claims and Interests to a Qualified Marketmaker, such Claims and Interests
(x) may be voted on the Plan or any Alternative Transaction, the proposed
transferor Consenting Creditor must first vote such Claims and Interests in
accordance with the requirements of Section 3(a) hereof, or (y) have not yet
been and may not yet be voted on the Plan or any Alternative Transaction and
such Qualified Marketmaker does not Transfer such Claims and Interests to a
subsequent Transferee prior to the fifth (5th) Business Day prior to the
expiration of the voting deadline (such date, the “Qualified Marketmaker Joinder
Date”), such Qualified Marketmaker shall be required to (and the Transfer
documentation to the Qualified Marketmaker shall have provided that it shall),
on the first (1st) Business Day immediately following the Qualified Marketmaker
Joinder Date, become a Consenting Creditor with respect to such Claims and
Interests in accordance with the terms hereof (provided that, the Qualified
Marketmaker shall automatically, and without further notice or action, no longer
be a Consenting Creditor with respect to such Claims and Interests at such time
that the Transferee of such Claims and Interests becomes a Consenting Creditor
with respect to such Claims and Interests).

 

14



--------------------------------------------------------------------------------

(e)    Additional Claims and Interests. This Agreement shall in no way be
construed to preclude any Consenting Creditor or any Affiliates of such parties
from acquiring additional Claims and Interests following its execution of this
Agreement. To the extent any Consenting Creditor acquires additional Claims and
Interests, such Consenting Creditor agrees (severally and not jointly) that any
such additional Claims and Interests shall automatically and immediately be
deemed subject to this Agreement, including the obligations with respect to
Claims and Interests set forth in Section 3(a) hereof; provided that each
Consenting Creditor will provide notice of any such acquisition to counsel to
the Debtors and Stroock in accordance with Section 3(c).

 

  4. Agreements of the Debtors.

(a)    Affirmative Covenants. Each of the Debtors, jointly and severally, agrees
that, for the duration of the Restructuring Support Period, the Debtors shall:

(i)    support and take all reasonable actions necessary, or reasonably
requested by the Requisite Consenting Creditors, to implement and consummate the
Restructuring (including, but not limited to, the Bankruptcy Court’s approval of
the Restructuring Documents, the Solicitation, confirmation of the Plan and the
consummation of the Restructuring pursuant to the Plan) in accordance with the
Milestones set forth in Section 4(a)(iv) hereof;

(ii)    (A) complete the preparation, as soon as reasonably practicable after
the Restructuring Support Effective Date, of each of the Plan, the Disclosure
Statement and the other Restructuring Documents, (B) provide the Plan, the
Disclosure Statement and the other Restructuring Documents to, and afford
reasonable opportunity of comment and review of such documents by, each of the
Ad Hoc Committee Advisors no less than three (3) Business Days in advance of any
filing, execution, distribution or use (as applicable) thereof, (C) consult in
good faith with each of the Ad Hoc Committee Advisors regarding the form and
substance of the Plan, the Disclosure Statement, and the other Restructuring
Documents in advance of the filing, execution, distribution or use (as
applicable) thereof, and (D) negotiate in good faith, execute, perform its
obligations under, and consummate the transactions contemplated by, the
Restructuring Documents to which it is (or will be) a party; provided, however,
that the obligations under this Section 4(a)(ii) shall in no way alter or
diminish any right expressly provided to any applicable Consenting Creditor
under this Agreement to review, comment on, and/or consent to the form and/or
substance of any document;

(iii)    unless otherwise required by the Bankruptcy Court or applicable Law,
cause the amount of the Claims and Interests held by the Consenting Creditors as
set forth on the signature pages attached to this Agreement (or, with respect to
any Consenting Creditor that becomes a party hereto after the date hereof, to
any Joinder Agreement) to be redacted to the extent this Agreement is (A) filed
on the docket maintained in the Chapter 11 Cases or (B) otherwise made publicly
available;

(iv)    comply with each of the following milestones (the “Milestones”), which
Milestones may be extended (but with no obligation to extend) only with the
express prior written consent of the Requisite Consenting Creditors:

(A)    commence the Chapter 11 Cases in the Bankruptcy Court with respect to
each of the Debtors, and file the First Day Motions, no later than February 2,
2018 (the date of commencement of the Chapter 11 Cases, the “Petition Date”);

 

15



--------------------------------------------------------------------------------

(B)    obtain entry of the Interim DIP Order by the Bankruptcy Court as soon as
reasonably practicable after the Petition Date (but in no event later than five
(5) Business Days after the Petition Date);

(C)    obtain entry of the Final DIP Order by the Bankruptcy Court as soon as
reasonably practicable after the Petition Date (but in no event later than forty
(40) calendar days after the Petition Date);

(D)    file the Plan, the Disclosure Statement and the motion for approval of
the Disclosure Statement and the Solicitation procedures with the Bankruptcy
Court as soon as reasonably practicable after the Petition Date (but in no event
later than sixty (60) calendar days after the Petition Date), which Plan shall
provide for the Pension Plan Treatment;

(E)    obtain entry of the RSA Order and the Disclosure Statement Order by the
Bankruptcy Court, in each case, as soon as reasonably practicable after the
Petition Date (but in no event later than 115 calendar days after the Petition
Date);

(F)    obtain entry of the Confirmation Order and the Pension Plan Treatment
Order by the Bankruptcy Court, in each case as soon as reasonably practicable
after the Petition Date (but in no event later than 150 calendar days after the
Petition Date); and

(G)    cause the Effective Date to occur as soon as reasonably practicable after
the Petition Date (but in no event later than 20 calendar days after the entry
of the Confirmation Order, such date, the “Outside Date”);

(v)    (A) conduct, and shall cause their respective Subsidiaries to conduct,
their businesses and operations only in the ordinary course in a manner that is
consistent with past practices and in compliance with Law, (B) maintain their
physical assets, properties and facilities in their working order condition and
repair as of the Restructuring Support Effective Date, in the ordinary course,
in a manner that is consistent with past practices, and in compliance with Law
(ordinary wear and tear excepted), (C) maintain their respective books and
records in the ordinary course, in a manner that is consistent with past
practices, and in compliance with Law, (D) maintain all insurance policies, or
suitable replacements therefor, in full force and effect, in the ordinary
course, in a manner that is consistent with past practices, and in compliance
with Law, and (E) use commercially reasonable efforts to preserve intact their
business organizations and relationships with third parties (including
creditors, lessors, licensors, suppliers, distributors and customers) and
employees in the ordinary course, in a manner that is consistent with past
practices, and in compliance with Law;

 

16



--------------------------------------------------------------------------------

(vi)    timely file a formal objection to any motion filed with the Bankruptcy
Court by any Person seeking the entry of an order (A) directing the appointment
of an examiner with expanded powers or a trustee, (B) converting any of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,
(C) dismissing the Chapter 11 Cases, or (D) for relief that (x) is inconsistent
with this Agreement in any material respect, or (y) would, or would reasonably
be expected to, frustrate the purposes of this Agreement, including by
preventing the consummation of the Restructuring;

(vii)    timely file a formal objection to any motion filed with the Bankruptcy
Court by any Person seeking the entry of an order modifying or terminating any
Debtor’s exclusive right to file and/or solicit acceptances of a plan of
reorganization;

(viii)    timely file a formal written response in opposition to any objection
filed with the Bankruptcy Court by any Person with respect to the DIP Facilities
(or motion filed by such Person that seeks to interfere with the DIP Facilities)
or any of the adequate protection granted to the Ad Hoc Committee pursuant to
the DIP Orders or otherwise;

(ix)    promptly notify the Ad Hoc Committee Advisors (and in any event within
two (2) Business Days after obtaining actual knowledge thereof) of (A) any
pending, existing, instituted or threatened direct or derivative Proceeding by
(1) any Person (other than a Governmental Entity) involving any of the Debtors
or any of their respective current or former officers, employees or directors
(in their capacities as such) that is material to the Debtors, (2) any
Governmental Entity involving any of the Debtors or any of their respective
current or former officers, employees or directors (in their capacities as
such), except (in any such case) to the extent any of the same are disclosed on
the docket maintained in the Chapter 11 Cases; (B) any breach by any Debtor in
any respect of any of its obligations, representations, warranties or covenants
set forth in this Agreement, the DIP Facilities Documents or either of the DIP
Orders; (C) any Material Adverse Effect; (D) the happening or existence of any
Event that Cenveo’s board of directors or similar governing bodies of the
Debtors determine, in good faith and based upon advice of legal counsel, are
likely to make any of the conditions precedent set forth in (or to be set forth
in) any of the Restructuring Documents incapable of being satisfied prior to the
Outside Date; (E) the occurrence of any Termination Event (as defined below);
(F) the receipt of notice from any Governmental Entity or other third party
alleging that the consent of such Person is or may be required in connection
with the consummation of any part of the Restructuring, unless such notice is
disclosed on the docket maintained in the Chapter 11 Cases; and (G) the receipt
by any Debtor or any ERISA Affiliate of any Debtor of (1) any notice from the
PBGC stating its intention to terminate any Benefit Plan or to have a trustee
appointed to administer any Benefit Plan or (2) any notice concerning (a) the
imposition of withdrawal liability by any Multiemployer Plan, (b) the
insolvency, reorganization or termination, within the meaning of Title IV of
ERISA, of any such Multiemployer Plan or (c) the amount of liability incurred,
or that may be incurred, by any Debtor or any ERISA Affiliate of any Debtor in
connection with any event described in clause (a) or (b). and (3) after the
filing or receipt thereof, of any notice, letter or communication which Debtor
or any ERISA Affiliate of any Debtor receives from, or files with, the PBGC with
respect to any Benefit Plan or any Multiemployer Plan, if such notice, letter or
communication could result in any material liability to any Debtor or any ERISA
Affiliate of any Debtor;

 

17



--------------------------------------------------------------------------------

(x)    except as expressly provided in the Restructuring Term Sheet, assume or
reject each executory contract and unexpired lease between any of the Debtors,
on the one hand, and any non-Debtor Affiliate of any of the Debtors or any
current or former partner, officer, director, principal, employee, or agent of
any such Affiliate, on the other hand (any such executory contract or unexpired
lease, a “Related Party Contract”), as directed or instructed by the Requisite
Consenting Creditors;

(xi)    maintain its good standing and legal existence under the Laws of the
state in which it is incorporated, organized or formed, except to the extent
that any failure to maintain its good standing arises solely as a result of the
filing of the Chapter 11 Cases;

(xii)    if any Debtor receives an unsolicited proposal or expression of
interest with respect to an Alternative Transaction that Cenveo’s board of
directors or similar governing bodies of the Debtors reasonably determine, in
good faith and based upon advice of legal counsel, that the failure to
participate in such discussions would be inconsistent with such board’s or
governing body’s fiduciary duties under applicable law, within two (2) Business
Days after the receipt of such proposal or expression of interest, notify the
Consenting Creditors’ Advisors of the receipt thereof, with such notice to
include the material terms thereof;

(xiii)    use reasonable efforts to obtain, file, submit or register any and all
required Governmental Entity and/or third party approvals, filings,
registrations or notices that are necessary or advisable for the implementation
or consummation of the Restructuring or the approval by the Bankruptcy Court of
the Restructuring Documents;

(xiv)    obtain entry of a final non-appealable Pension Plan Treatment Order
(which orders may include the Confirmation Order), in form and substance
acceptable to the Debtors and the Requisite Consenting Creditors;

(xv)    (A) use commercially reasonable efforts to keep the Consenting Creditors
reasonably informed about the operations of Cenveo and its direct and indirect
subsidiaries, and, subject to applicable non-disclosure agreements and the terms
thereof, use commercially reasonable efforts to provide the Consenting Creditors
any reasonable information reasonably requested regarding Cenveo or any of its
direct and indirect subsidiaries and provide, and direct the Debtors’ current
employees, officers, advisors and other representatives to provide, to the Ad
Hoc Committee Advisors, (1) upon written request to the Debtors’ counsel,
reasonable access during normal business hours to the Debtors’ books, records
and facilities, and (2) upon written request to the Debtors’ counsel, reasonable
access to the senior management and advisors of the Debtors for the purposes of
evaluating the Debtors’ assets, liabilities, operations, businesses, finances,
strategies, prospects and affairs, and (B) arrange for a teleconference (the
“Management Conference Call”) to take place at least once every other calendar
week, which Management Conference Call shall (1) require participation by at
least one senior member of the Debtors’ management team and permit participation
by such Consenting

 

18



--------------------------------------------------------------------------------

Creditors and their advisors as elect to participate therein, who shall be
provided with an invitation to, and details of such, Management Conference Call
as soon as reasonably practicable prior to the scheduled date therefor, and
(2) be intended for purposes of discussing the Debtors’ financials and such
other information and matters reasonably related thereto or reasonably requested
by the Requisite Consenting Creditors (it being understood that no such response
by the Debtors shall require it to disclose or permit the discussion of, any
document, information or other matter (x) that constitutes any Debtor’s
confidential, trade secret or proprietary information (unless such Consenting
Creditor has signed a confidentiality agreement acceptable to the Debtors), (y)
in respect of which disclosure to the Consenting Creditors (or their
representatives or contractors) is prohibited by law, fiduciary duty or any
other binding agreement, or (z) that is subject to attorney client or similar
privilege or constitutes attorney work product; provided, that, in each case,
the Debtors explain the reason they cannot provide such response).

(b)    Negative Covenants. The Debtors, jointly and severally, agree that, for
the duration of the Restructuring Support Period, the Debtors shall not, and the
Debtors shall not permit any of their respective Subsidiaries to, directly or
indirectly, do or permit to occur any of the following:

(i)    seek, solicit, support, encourage, propose, assist, consent to, vote for,
enter or participate in any discussions or any agreement with any Person
regarding, pursue or consummate, any Alternative Transaction; provided, however,
that the Debtors may respond to and participate in discussions with any third
party that has made (and not withdrawn) a bona fide, unsolicited proposal that
Cenveo’s board of directors or similar governing bodies of the Debtors
reasonably determine, in good faith and based upon advice of legal counsel, that
the failure to participate in such discussions would be inconsistent with such
board’s or governing body’s fiduciary duties under applicable Law;

(ii)    announce publicly, or announce to any of the Restructuring Support
Parties or other holders of Claims and Interests, its intention not to support
the Restructuring;

(iii)    take any action that is materially inconsistent with this Agreement or
any of the Restructuring Documents, or that would, or would reasonably be
expected to, prevent, interfere with, delay or impede the implementation,
solicitation, confirmation, or consummation of the Restructuring (including, but
not limited to, the Bankruptcy Court’s approval of the Restructuring Documents,
the Solicitation and confirmation of the Plan), including, but not limited to,
(A) initiating any Proceeding or taking any other action to oppose the execution
or delivery of any of the Restructuring Documents, the performance of any
obligations of any party to any of the Restructuring Documents or the
consummation of the transactions contemplated by any of the Restructuring
Documents, (B) initiating any Proceeding or taking any other action to amend,
supplement or otherwise modify any of the Restructuring Documents, which
amendment, modification or supplement is not consistent in all material respects
with this Agreement or otherwise reasonably acceptable to the Requisite
Consenting Creditors, or (C) initiating any Proceeding or taking any other
action that is barred by or is otherwise materially inconsistent with this
Agreement or any of the other Restructuring Documents;

 

19



--------------------------------------------------------------------------------

(iv)    execute, deliver and/or file any Restructuring Document (including any
amendment, supplement or modification of, or any waiver to, any Restructuring
Document) that, in whole or in part, is not consistent in all material respects
with this Agreement or is not otherwise reasonably acceptable to the Requisite
Consenting Creditors, or file any pleading seeking authorization to accomplish
or effect any of the foregoing;

(v)    move for an order (which order may be the Confirmation Order) from the
Bankruptcy Court authorizing the assumption or rejection of any executory
contract or unexpired lease (other than a Related Party Contract), other than
any assumption or rejection except (A) with the prior written consent of the
Requisite Consenting Creditors, which consent shall not be unreasonably
withheld, or (B) as is expressly contemplated by the Plan, it being understood
that the Debtors shall assume, and the Request Consenting Creditors shall not
oppose any such assumption of, the employment agreements with the Debtors’
management to the extent and in the manner set forth in the Restructuring Term
Sheet;

(vi)    except as expressly provided in the Restructuring Term Sheet, assume or
reject any Related Party Contract without the prior written consent of the
Requisite Consenting Creditors in their discretion;

(vii)    (A) prepare or commence an avoidance action or other legal Proceeding
that challenges (x) the amount, validity, allowance, character, enforceability
or priority of any First Lien Note Claims, or (y) the validity, enforceability
or perfection of any lien or other encumbrance securing any First Lien Note
Claims, or (B) support any third party in connection with any of the acts
described in clause (A);

(viii)    enter into any commitment or agreement with respect to
debtor-in-possession financing, cash collateral usage, exit financing and/or
other financing arrangements, other than as expressly contemplated under the DIP
Facilities or the Plan;

(ix)    assert, or support any assertion by any third party, that, in order to
act on the provisions of Section 5 hereof, the Consenting Creditors shall be
required to obtain relief from the automatic stay from the Bankruptcy Court (and
each of the Debtors hereby waives, to the greatest extent possible, the
applicability of the automatic stay to the giving of any Termination Notice (as
defined below) in accordance with Section 5 hereof);

(x)    grant or agree to grant any increase in the wages, salary, bonus,
commissions, retirement benefits, severance, or other compensation or benefits
of any director, manager, or officer of or that is engaged by, any of the
Debtors or any of their respective Subsidiaries, except for any increase that is
done in the ordinary course of business consistent with past practices or
otherwise with the consent of the Requisite Consenting Creditors, provided that
the foregoing shall not limit the debtors’ ability to seek approval by the
bankruptcy court of any payments on account of wages, salary,

 

20



--------------------------------------------------------------------------------

bonus commissions, retirement benefits, severance, or other compensation or
benefits of any director, manager, or officer of or that is engaged by any of
the Debtors or any of their respective Subsidiaries, in each case, that are in
effect as of the date hereof;

(xi)    except as expressly provided in the Restructuring Term Sheet, enter
into, adopt, or establish any new compensation or employee benefit plans or
arrangements (including employment agreements), or amend or agree to amend any
existing compensation or employee benefit plans or arrangements (including
employment agreements), except for any of the foregoing that is done in the
ordinary course of business consistent with past practices or otherwise with the
consent of the Requisite Consenting Creditors, provided that the foregoing shall
not limit the debtors’ ability to seek approval by the bankruptcy court of any
payments on account of existing compensation or employment benefit plans or
arrangements (including employment agreements) of any director, manager, or
officer of or that is engaged by any of the Debtors or any of their respective
Subsidiaries, in each case, that are in effect as of the date hereof;

(xii)    amend or propose to amend its certificate or articles of incorporation,
certificate of formation, bylaws, limited liability company agreement,
partnership agreement or similar organizational documents;

(xiii)    authorize, create or issue any additional Equity Interests in any of
the Debtors, or redeem, purchase, acquire, declare any distribution on or make
any distribution on any Equity Interests in any of the Debtors;

(xiv)    (A) incur any liens, security interests or encumbrances, other than as
expressly contemplated by the DIP Facilities Documents and the Plan, or (B) pay,
or agree to pay, any indebtedness, liabilities or other obligations (including
any accounts payable or trade payable) that existed prior to the Restructuring
Support Effective Date or that arose from any matter, occurrence, action,
omission or circumstance that occurred prior to the Restructuring Support
Effective Date, unless the Bankruptcy Court authorizes the Debtors to pay such
indebtedness, liabilities or other obligations (including any accounts payable
or trade payable) pursuant to the relief granted in connection with the First
Day Motions (each of which, for the avoidance of doubt, shall contain terms and
conditions that shall be in form and substance reasonably acceptable to the
Requisite Consenting Creditors); and

(xv)    settle, agree to settle or compromise any Proceeding described in
clause (A) of Section 4(a)(ix) (without giving effect to the exception set forth
at the end of such clause (A)) in an amount more than $2,000,000 without the
prior written consent of the Requisite Consenting Creditors, which consent shall
not be unreasonably withheld.

 

  5. Termination of Agreement.

(a)    Consenting Creditor Termination Events. The Requisite Consenting
Creditors may terminate this Agreement with respect to all Restructuring Support
Parties, and such termination shall be effective immediately upon written notice
(each, a “Consenting Creditor

 

21



--------------------------------------------------------------------------------

Termination Notice”) being delivered by the Requisite Consenting Creditors to
each of the non-terminating Restructuring Support Parties and their respective
counsel in accordance with Section 20 hereof, at any time after the occurrence,
and during the continuation, of any of the following events (each, a “Consenting
Creditor Termination Event”), unless waived in writing by the Requisite
Consenting Creditors:

(i)    the breach in any material respect (without giving effect to any
“materiality” qualifiers set forth therein) by any Debtor of any of its
covenants, undertakings, obligations, representations or warranties contained in
this Agreement, and, to the extent such breach is curable, such breach remains
uncured for a period of five (5) Business Days (it being understood and agreed
that the failure by the Debtors to comply with any of the Milestones set forth
in Section 4(a)(iv) by the deadlines set forth therein shall not be subject to
cure); provided, however, that the right to terminate this Agreement under this
Section 5(a)(i) on account of a failure by the Debtors to comply with the
Milestones set forth in Section 4(a)(iv) hereof may not be asserted by a
Consenting Creditor if the Debtors’ failure to comply with such Milestones is
caused solely by, or results solely from, the breach by such Consenting Creditor
of its covenants, agreements or obligations under this Agreement;

(ii)    any Debtor obtains debtor-in-possession financing (other than the DIP
Facilities) that is in an amount, on terms and conditions, from banks or other
financial institutions, or otherwise in form and substance, that (in any such
case) is/are not acceptable to the Requisite Consenting Creditors in their
discretion;

(iii)    any breach of, or any default under, the documentation related to any
of the DIP Facilities Documents resulting in an acceleration of obligations
outstanding under either of the DIP Facilities;

(iv)    the occurrence of (A) an event of default under any of the DIP
Facilities Documents or the occurrence of a termination event (or similar event)
under either of the DIP Orders (without giving effect to any amendments,
supplements, modifications or waivers to the DIP Facilities Documents or either
of the DIP Orders made or provided after the Restructuring Support Effective
Date) or (B) an acceleration of the obligations or termination of commitments
under any of the DIP Facilities Documents;

(v)    the issuance by any Governmental Entity, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
making illegal, enjoining, or otherwise preventing or prohibiting the
consummation of the Restructuring, unless such ruling, judgment or order has
been stayed, reversed or vacated within five (5) Business Days after the date of
such issuance;

(vi)    the occurrence of a Material Adverse Effect;

(vii)    the Bankruptcy Court grants relief terminating, annulling, or modifying
the automatic stay (as set forth in section 362 of the Bankruptcy Code) with
regard to any assets of any Debtor having an aggregate fair market value in
excess of $2,000,000;

 

22



--------------------------------------------------------------------------------

(viii)    the Bankruptcy Court grants relief that (A) is inconsistent with this
Agreement in any material respect, or (B) would, or would reasonably be expected
to, frustrate the purposes of this Agreement, including by preventing the
consummation of the Restructuring;

(ix)    either DIP Order, the Disclosure Statement Order, the RSA Order, or the
Confirmation Order is reversed, stayed, dismissed, vacated, reconsidered,
modified or amended without the approval of the Requisite Consenting Creditors;

(x)    the Bankruptcy Court enters an order modifying or terminating any
Debtor’s exclusive right to file and/or solicit acceptances of a plan of
reorganization;

(xi)    the Bankruptcy Court enters an order (which order may be the
Confirmation Order) authorizing or directing the assumption, assumption and
assignment, or rejection of an executory contract or unexpired lease, other than
any assumption or rejection that (A) is consented to by the Requisite Consenting
Creditors, which consent shall not be unreasonably withheld, or (B) is expressly
contemplated by the Plan;

(xii)    any Debtor (A) withdraws the Plan, (B) publicly announces, or announces
to any of the Restructuring Support Parties or other holders of Claims and
Interests, its intention to withdraw the Plan or not support the Plan or its
support for an Alternative Transaction, (C) moves to voluntarily dismiss any of
the Chapter 11 Cases, (D) moves for conversion of any of the Chapter 11 Cases to
cases under chapter 7 under the Bankruptcy Code, or (E) moves for the
appointment of an examiner with expanded powers or a chapter 11 trustee;

(xiii)    the waiver, amendment or modification of the Plan or any of the other
Restructuring Documents, or the filing by any Debtor of a pleading seeking to
waive, amend or modify any term or condition of the Plan or any of the other
Restructuring Documents, which waiver, amendment, modification or filing
contains any provision that (A) is not consistent in all material respects with
this Agreement, or (B) is not otherwise reasonably acceptable to the Requisite
Consenting Creditors;

(xiv)    any of the Debtors take any action or initiate any Proceeding, or the
Debtors support any Person in connection with any action or Proceeding, seeking
to challenge (x) the amount, validity, allowance, character, enforceability or
priority of any First Lien Notes Claims, or (y) the validity, enforceability or
perfection of any lien or other encumbrance securing any First Lien Notes
Claims, or the Bankruptcy Court enters an order granting any such relief;

(xv)    the Bankruptcy Court enters an order (A) directing the appointment of an
examiner with expanded powers or a chapter 11 trustee, (B) converting any of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, or
(C) dismissing any of the Chapter 11 Cases;

(xvi)    any Debtor breaches any of the covenants set forth in Sections 4(b)(i),
(ii), (viii), or (xiv);

 

23



--------------------------------------------------------------------------------

(xvii)    any director, manager or officer of any of the Debtors or any of their
respective Subsidiaries or Affiliates objects to any Restructuring Document or
takes any action that is inconsistent with this Agreement in any material
respect or would, or would reasonably be expected to, frustrate the purposes of
this Agreement, including by preventing the consummation of the Restructuring;

(xviii)    any Debtor exercises its rights or takes any action pursuant to
Section 5(b)(iv) or Section 26; or

(xix)    the Debtors terminate this Agreement with respect to the Consenting
Creditors pursuant to Section 5(b).

(b)    Debtor Termination Events. The Debtors may terminate this Agreement with
respect to all Restructuring Support Parties, and such termination shall be
effective immediately upon written notice (each, a “Debtor Termination Notice”)
delivered to each of the non-terminating Restructuring Support Parties in
accordance with Section 20 hereof, at any time after the occurrence, and during
the continuation, of any of the following events (each, a “Debtor Termination
Event”), unless waived in writing by the Debtors:

(i)    the breach in any material respect (without giving effect to any
“materiality” qualifiers set forth therein) by one or more of the Consenting
Creditors of any of their covenants, undertakings, obligations, representations
or warranties contained in this Agreement such that the non-breaching Consenting
Creditors own or control less than 50.1% in aggregate principal amount of the
First Lien Notes owned or controlled by all of the Consenting Creditors, which
breach remains uncured for a period of five (5) Business Days;

(ii)    the Bankruptcy Court enters an order (A) converting the Chapter 11 Cases
to cases under chapter 7 of the Bankruptcy Code, or (B) dismissing the
Chapter 11 Cases (in each case, other than as a result of any action or
Proceeding initiated or supported by the Debtors);

(iii)    the issuance by any Governmental Entity, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
making illegal, enjoining, or otherwise preventing or prohibiting the
consummation of the Restructuring, unless, in each case, such ruling, judgment
or order has been issued at the request one or more Debtors, or, in all other
circumstances, such ruling, judgment or order has been stayed, reversed or
vacated within five (5) Business Days after such issuance;

(iv)    the board of directors of Cenveo determines in good faith, and after
consultation with outside counsel, that continued support for the Restructuring
and performance under this Agreement would be inconsistent with the exercise of
its fiduciary duties under applicable Law; or

(v)    the Effective Date shall not have occurred by November 2, 2018 (the “End
Date”); provided, however, that the right to terminate this Agreement under this
Section 5(b)(v) shall not be available to the Debtors if the failure of the
Effective Date to have occurred by the End Date is caused by, or results from,
the breach by any of the Debtors of their respective covenants, agreements or
other obligations under this Agreement.

 

24



--------------------------------------------------------------------------------

(c)    Mutual Termination. This Agreement may be terminated by mutual written
agreement among the Debtors and the Requisite Consenting Creditors.
Notwithstanding anything in this Agreement to the contrary, this Agreement shall
terminate automatically without further required action upon the occurrence of
the Effective Date.

(d)    Effect of Termination. Upon the termination of this Agreement with
respect to any Restructuring Support Party in accordance with this Section 5,
and except as provided in Section 14 hereof, this Agreement shall forthwith
become void and of no further force or effect with respect to such Restructuring
Support Party, and each such Restructuring Support Party shall, except as
otherwise expressly provided in this Agreement, be immediately released from its
liabilities, obligations, commitments, undertakings and agreements under or
related to this Agreement, have no further rights, benefits or privileges
hereunder, and shall have all the rights and remedies that it would have had and
shall be entitled to take all actions, whether with respect to the Restructuring
or otherwise, that it would have been entitled to take had it not entered into
this Agreement, including all rights and remedies available to it under
applicable Law and, in the case of the Consenting Creditors, the First Lien
Notes Indenture or any of the other First Lien Notes Documents; provided,
however, that in no event shall any such termination relieve a Restructuring
Support Party from (i) liability for its breach or non-performance of its
obligations hereunder prior to the date of such termination or (ii) obligations
under this Agreement which by their terms expressly survive termination of this
Agreement. Notwithstanding anything to the contrary herein, any of the
Consenting Creditor Termination Events or any of the Debtor Termination Events
may be waived in accordance with the procedures established by Section 8 hereof,
in which case the Termination Event so waived shall be deemed not to have
occurred, this Agreement shall be deemed to continue in full force and effect,
and the rights and obligations of the Restructuring Support Parties under this
Agreement shall be restored, subject to any modification set forth in such
waiver. If this Agreement has been terminated in accordance with this Section 5
at a time when permission of the Bankruptcy Court shall be required for a
Consenting Creditor to change or withdraw (or cause to change or withdraw) its
vote to accept the Plan, neither the Debtors nor any other Restructuring Support
Party shall oppose any attempt by such party to change or withdraw (or cause to
change or withdraw) such vote at such time.

(e)    Automatic Stay. The Debtors acknowledge and agree (and shall not dispute)
that after the commencement of the Chapter 11 Cases, the giving of a Termination
Notice by the Requisite Consenting Creditors pursuant to this Agreement shall
not be a violation of the automatic stay of section 362 of the Bankruptcy Code
(and the Debtors hereby waive, to the maximum extent permitted under applicable
Law, the applicability of the automatic stay to the giving of such Termination
Notice), and no cure period contained in this Agreement shall be extended
without the prior written consent of the Requisite Consenting Creditors.

 

25



--------------------------------------------------------------------------------

  6. Good Faith Cooperation; Further Assurances; Acknowledgement.

During the Restructuring Support Period, the Restructuring Support Parties shall
cooperate with each other in good faith and shall reasonably coordinate their
activities with each other (to the extent reasonably practicable and subject to
the terms hereof) in respect of (a) all material matters concerning the
implementation of the Restructuring, and (b) the pursuit and support of the
Restructuring (including Solicitation, confirmation and consummation of the
Plan). Furthermore, subject to the terms hereof, each of the Restructuring
Support Parties shall take such reasonable action as may be reasonably necessary
to carry out the purposes and intent of this Agreement and the Restructuring,
including making and filing any required Governmental Entity filings and voting
any Claims and Interests in favor of the Plan (provided that, none of the
Consenting Creditors shall be required to incur, assume, become liable in
respect of or suffer to exist any expenses, liabilities or other obligations, or
agree to or become bound by any commitments, undertakings, concessions,
indemnities or other arrangements that could result in expenses, liabilities or
other obligations to such Consenting Creditor, in connection therewith). This
Agreement is not, and shall not be deemed, a solicitation of votes for the
acceptance of a chapter 11 plan of reorganization or a solicitation to tender or
exchange any securities. The acceptance of the Plan by the Consenting Creditors
will not be solicited until entry by the Bankruptcy Court of the Disclosure
Statement Order and the Consenting Creditors have received the Disclosure
Statement and related ballots, as approved by the Bankruptcy Court.

 

  7. Representations and Warranties.

(a)    Each Restructuring Support Party, (severally and not jointly), represents
and warrants to the other Restructuring Support Parties that the following
statements are true and correct as of the date hereof (or, in the case of a
Consenting Creditor that becomes a party hereto after the Restructuring Support
Effective Date, as of the date such Consenting Creditor becomes a party hereto):

(i)    such Restructuring Support Party is validly existing and in good standing
under the Laws of its jurisdiction of incorporation, organization or formation
(as applicable), and has all requisite corporate, partnership, limited liability
company or similar authority to enter into this Agreement and carry out the
transactions contemplated under this Agreement and perform its obligations
contemplated under this Agreement, and the execution and delivery of this
Agreement by such Restructuring Support Party and the performance of such
Restructuring Support Party’s obligations under this Agreement have been duly
authorized by all necessary corporate, limited liability company, partnership or
other similar action on its part;

(ii)    the execution, delivery and performance by such Restructuring Support
Party of this Agreement do not and shall not (A) violate any provision of Law
applicable to it, (B) violate its or any of its Subsidiaries’ certificate or
articles of incorporation, certificate of formation, bylaws, limited liability
company agreement, partnership agreement or similar organizational documents,
(C) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it or any of its Subsidiaries is a party, other than breaches that arise
from the filing of the Chapter 11 Cases, or (D) result in the creation of any
lien or other encumbrance of any of its Claims and Interests (except for any
lien or encumbrance created by this Agreement);

 

26



--------------------------------------------------------------------------------

(iii)    the execution, delivery and performance by such Restructuring Support
Party of this Agreement do not and shall not require any registration or filing
with, consent or approval of, or notice to, or other action of, with or by, any
Governmental Entity, except such filings as may be necessary or required under
the Bankruptcy Code;

(iv)    subject to the provisions of sections 1125 and 1126 of the Bankruptcy
Code, this Agreement is the legally valid and binding obligation of such
Restructuring Support Party, enforceable against it in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability or a ruling of the Bankruptcy Court or any other court of
competent jurisdiction;

(v)    such Restructuring Support Party (A) is a sophisticated party with
respect to the subject matter of this Agreement and the transactions
contemplated hereby, (B) has adequate information concerning the matters that
are the subject of this Agreement and the transactions contemplated hereby,
(C) has such knowledge and experience in financial and business matters of this
type that it is capable of evaluating the merits and risks of entering into this
Agreement and of making an informed investment decision, and has independently
and without reliance upon any warranty or representation by, or information
from, any other Restructuring Support Party or any officer, employee, agent or
representative thereof, of any sort, oral or written, except the warranties and
representations expressly set forth in this Agreement, and based on such
information as such Restructuring Support Party has deemed appropriate, made its
own analysis and decision to enter into this Agreement and the transactions
contemplated hereby, and (D) acknowledges that it has entered into this
Agreement voluntarily and of its own choice and not under coercion or duress;

(vi)    such Restructuring Support Party is not aware of the occurrence of any
Event that, due to any fiduciary or similar duty to any other Person, would
prevent it from taking any action required of it under this Agreement; and

(vii)    such Restructuring Support Party is not currently engaged in any
discussions, negotiations or other arrangements with respect to any Alternative
Transaction with any Person that owns or holds Claims and Interests.

(b)    Each Consenting Creditor, severally and not jointly, represents and
warrants to each other Restructuring Support Party that, as of the date hereof
(or, in the case of a Consenting Creditor that becomes a party hereto after the
Restructuring Support Effective Date, as of the date such Consenting Creditor
becomes a party hereto):

(i)    such Restructuring Support Party (A) is the sole beneficial owner of the
principal amount or number of Claims and Interests, as applicable, set forth
below its name on the signature page hereof (or, in the case of a Consenting
Creditor that becomes a party hereto after the Restructuring Support Effective
Date, below its name on the signature page of the Joinder Agreement executed and
delivered by such Consenting Creditor), and/or (B) has full power and authority
to vote on and consent to matters

 

27



--------------------------------------------------------------------------------

concerning such Claims and Interests, or to exchange, assign and Transfer such
Claims and Interests, and to bind the beneficial owners of such Claims and
Interests to any such vote, consent, exchange, assignment or Transfer;

(ii)    such Restructuring Support Party has made no prior assignment, sale,
participation, grant, conveyance or other Transfer of, and has not entered into
any agreement to assign, sell, participate, grant, convey or otherwise Transfer,
in whole or in part, any portion of its right, title, or interests in any Claims
and Interests that is inconsistent with the representations and warranties of
such Restructuring Support Party herein or would render such Restructuring
Support Party otherwise unable to comply with this Agreement and perform its
obligations hereunder;

(iii)    the Claims and Interests owned by such Restructuring Support Party are
free and clear of any option, proxy, voting restriction, right of first refusal
or other limitation on disposition of any kind that would reasonably be expected
to adversely affect in any way the performance by such Restructuring Support
Party of its obligations contained in this Agreement at the time such
obligations are required to be performed; and

(iv)    it is an Accredited Investor.

It is understood and agreed that the representations and warranties made by a
Consenting Creditor that is an investment manager, advisor or subadvisor of a
beneficial owner of Claims and Interests are made with respect to, and on behalf
of, such beneficial owner and not such investment manager, advisor or
subadvisor, and, if applicable, are made severally (and not jointly) with
respect to the investment funds, accounts and other investment vehicles managed
by such investment manager, advisor or subadvisor.

(c)    The Debtors represent and warrant to the Consenting Creditors that, as of
the Restructuring Support Effective Date:

(i)    within five (5) Business Days of the date hereof, the Debtors shall
provide to the Consenting Creditors a true and complete list of each collective
bargaining agreement that the Debtors, their ERISA Affiliates, and any other
entity that could be viewed as a single employer together with the Debtors or
their ERISA Affiliates is party to as of the date hereof, which list shall be
included on Schedule 7(c)(i) annexed hereto;

(ii)    Schedule 7(c)(ii), annexed hereto, contains a true and complete list of
each plan (other than a multiemployer plan within the meaning of 3(37) of ERISA)
subject to Title IV of ERISA, Section 302 of ERISA or Section 412 or Section 430
of the Internal Revenue Code (each, a “Pension Plan”) that the Debtors or any of
their ERISA Affiliates sponsor, maintain, or contribute to or, have an
obligation to sponsor, maintain or contribute to or any liability with respect
to;

(iii)    Schedule 7(c)(iii), annexed hereto contains a true and complete list of
each multiemployer plan (within the meaning of 3(37) of ERISA) that is subject
to Title IV of ERISA, Section 302 of ERISA or Section 412 or Section 430 of the
Internal Revenue Code (each, a “Multiemployer Plan”) that the Debtors or any of
its ERISA Affiliates

 

28



--------------------------------------------------------------------------------

contributes to or has any liability for, or has any obligation to contribute to
or have any liability with respect to, with each such multiemployer plan that
the Debtors or their ERISA Affiliates has withdrawn from and for which the
withdrawal liability is not been paid in full prior to the date hereof
separately identified;

(iv)    within five (5) Business Days of the date hereof, the Debtors shall
provide to the Consenting Creditors a list of each post-retirement welfare plan,
including any plan providing medical benefits or life insurance as of the date
hereof, which list shall be included on Schedule 7(c)(iv) annexed hereto; and

(v)    other than the plans listed on Schedules 7(c)(ii), 7(c)(iii), and
7(c)(iv), the Debtors have no liability, contingent or otherwise, for any
Pension Plan or Multiemployer Plan.

 

  8. Amendments and Waivers.

(a)    Except as otherwise expressly set forth herein, this Agreement, including
the Restructuring Term Sheet and any other exhibits or schedules hereto, may not
be amended, supplemented, amended and restated, modified or waived except in a
writing signed by the Debtors and the Requisite Consenting Creditors; provided,
however, that: (i) any amendment, supplement or modification of or to this
Section 8 shall require the written consent of all of the Restructuring Support
Parties; (ii) any amendment, supplement or modification to any of the
definitions of “Requisite Consenting Creditors or “Restructuring Support
Parties” shall also require the written consent of all of the Restructuring
Support Parties included in any such definition; and (iii) if any such
amendment, supplement, modification or waiver would disproportionately and
adversely affect any of the rights or obligations (as applicable) of any
Consenting Creditor (in its capacity as a holder of First Lien Notes Claims) set
forth in this Agreement in a manner that is different or disproportionate in any
material respect from the effect on the rights or obligations (as applicable) of
other Consenting Creditors (in their capacity as holders of First Lien Notes
Claims) set forth in this Agreement (other than in proportion to the amount of
such First Lien Notes Claims), such amendment, modification, waiver or
supplement shall also require the written consent of such adversely affected
Consenting Creditor (it being understood that in determining whether consent of
any Consenting Creditor is required pursuant to this clause (iii), no personal
circumstances of such Consenting Creditor shall be considered).

(b)    In determining whether any consent or approval has been given or obtained
by the Requisite Consenting Creditors, any then-existing Consenting Creditor
that is in material breach of its covenants, obligations or representations
under this Agreement (and the respective First Lien Notes held by such
Consenting Creditor) shall be excluded from such determination and the First
Lien Notes held by such Consenting Creditor shall be treated as if they were not
outstanding.

 

  9.    Transaction Expenses.

(a)    Whether or not the transactions contemplated by this Agreement are
consummated and, in each case, subject to the terms of the applicable engagement
letter or fee reimbursement letter, the DIP Orders (after the DIP Orders are
entered by the Bankruptcy Court),

 

29



--------------------------------------------------------------------------------

the Debtors hereby agree, on a joint and several basis, to pay in cash the
Transaction Expenses as follows: (i) all accrued and unpaid Transaction Expenses
incurred up to (and including) the Restructuring Support Effective Date shall be
paid in full in cash on or prior to the Restructuring Support Effective Date,
(ii) prior to the Petition Date and after the Restructuring Support Effective
Date, all accrued and unpaid Transaction Expenses incurred prior to the Petition
Date (and not previously paid pursuant to the preceding clause (i)) shall be
paid in full in cash by the Debtors on a regular and continuing basis promptly,
and in any event, prior to the Petition Date against receipt of invoices,
(iii) after the Petition Date, to the extent permitted by order of the
Bankruptcy Court, all accrued and unpaid Transaction Expenses shall be paid in
full in cash by the Debtors on a regular and continuing basis promptly (but in
any event within five (5) Business Days) against receipt of invoices, unless
otherwise set forth in an applicable order of the Bankruptcy Court, (iv) upon
termination of this Agreement with respect to any Restructuring Support Party,
all accrued and unpaid Transaction Expenses of the Consenting Parties’ Advisors
to such Restructuring Support Party incurred up to (and including) the date of
such termination shall be paid promptly (but in any event within five
(5) Business Days) in full in cash, against receipt of invoices, and (v) on the
Effective Date, so long as this Agreement has not been terminated with respect
to all Restructuring Support Parties (other than a termination pursuant to the
second sentence of Section 5(c)), all accrued and unpaid Transaction Expenses
incurred up to (and including) the Effective Date shall be paid in full in cash
on the Effective Date against receipt of reasonably detailed invoices, without
any requirement for Bankruptcy Court review or further Bankruptcy Court order.
For the avoidance of doubt, copies of all invoices shall be provided
contemporaneously to the Debtors and the Consenting Holders’ Advisors.

(b)    The terms set forth in this Section 9 shall survive termination of this
Agreement and shall remain in full force and effect regardless of whether the
transactions contemplated by this Agreement are consummated. The Debtors hereby
acknowledge and agree that the Consenting Creditors have expended, and will
continue to expend, considerable time, effort and expense in connection with
this Agreement and the negotiation of the Restructuring, and that this Agreement
provides substantial value to, is beneficial to, and is necessary to preserve,
the Debtors, and that the Consenting Creditors have made a substantial
contribution to the Debtors and the Restructuring. If and to the extent not
previously reimbursed or paid in connection with the foregoing, subject to the
approval of the Bankruptcy Court, the Debtors shall reimburse or pay (as the
case may be) all Transaction Expenses pursuant to section 1129(a)(4) of the
Bankruptcy Code or otherwise. The Debtors hereby acknowledge and agree that the
Transaction Expenses are of the type that should be entitled to treatment as,
and the Debtors shall seek treatment of such Transaction Expenses as,
administrative expense claims pursuant to sections 503(b) and 507(a)(2) of the
Bankruptcy Code.

 

  10. Effectiveness.

This Agreement shall become effective and binding upon the Restructuring Support
Parties when counterpart signature pages to this Agreement have been executed
and delivered by the Debtors, and each of the Initial Consenting Creditors
holding, in the aggregate, more than 50% of the aggregate outstanding principal
amount of the First Lien Notes (the date and time this Agreement becomes
effective and binding upon the Restructuring Support Parties, the “Restructuring
Support Effective Date”). In addition to (and without limiting) the terms of
Section 3(c), a Person that owns or controls First Notes Claims and/or Second
Lien Notes Claims

 

30



--------------------------------------------------------------------------------

or other Claims and Interests may become a party hereto as a Consenting Creditor
by executing a Joinder Agreement and delivering an executed copy thereof to
counsel to the Debtors and Stroock (in each case, at the addresses for such law
firms set forth in Section 20 hereof), in which event such Person shall be
deemed to be a Consenting Creditor hereunder to the extent of the Claims and
Interests owned and controlled by such Person. With respect to any Person that
becomes a party to this Agreement by executing and delivering a Joinder
Agreement after the Restructuring Support Effective Date, this Agreement shall
become effective as to such Person at the time such Joinder Agreement is
executed and delivered to counsel to the Debtors and Stroock (in each case, at
the addresses for such law firms set forth in Section 20 hereof).

 

  11. Conflicts.

The Restructuring Term Sheet is supplemented by the terms and conditions of this
Agreement. However, to the extent this Agreement is silent as to a particular
matter set forth in the Restructuring Term Sheet, such matter shall be governed
by the terms and conditions set forth in the Restructuring Term Sheet. In the
event the terms and conditions as set forth in the Restructuring Term Sheet and
this Agreement are inconsistent, the terms and conditions of the Restructuring
Term Sheet shall control. In the event of any conflict among the terms and
provisions of the Plan, this Agreement and/or the Restructuring Term Sheet, the
terms and provisions of the Plan shall control. In the event of any conflict
among the terms and provisions of the Confirmation Order and the Plan, the terms
and provisions of the Confirmation Order shall control. Notwithstanding the
foregoing, nothing contained in this Section 11 shall affect, in any way, the
requirements set forth herein for the amendment of this Agreement.

 

  12. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION (EXCEPT TO THE EXTENT IT MAY BE PREEMPTED BY THE BANKRUPTCY CODE).
BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE RESTRUCTURING
SUPPORT PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ANY LEGAL
ACTION, SUIT, DISPUTE OR PROCEEDING ARISING UNDER, OUT OF OR IN CONNECTION WITH
THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE FEDERAL OR STATE COURTS
LOCATED IN THE STATE OF NEW YORK, COUNTY OF NEW YORK, AND THE RESTRUCTURING
SUPPORT PARTIES IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND WAIVE
ANY OBJECTIONS AS TO VENUE OR INCONVENIENT FORUM. NOTWITHSTANDING THE FOREGOING
CONSENT TO JURISDICTION, FOLLOWING THE COMMENCEMENT OF THE CHAPTER 11 CASES AND
SO LONG AS THE BANKRUPTCY COURT HAS JURISDICTION OVER THE DEBTORS, EACH OF THE
RESTRUCTURING SUPPORT PARTIES AGREES THAT THE BANKRUPTCY COURT SHALL HAVE
EXCLUSIVE JURISDICTION WITH RESPECT TO ANY MATTER UNDER OR ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF THE
BANKRUPTCY COURT. EACH RESTRUCTURING SUPPORT PARTY IRREVOCABLY

 

31



--------------------------------------------------------------------------------

WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

  13. Specific Performance/Remedies.

It is understood and agreed by the Restructuring Support Parties that money
damages would not be a sufficient remedy for any breach of this Agreement by any
Restructuring Support Party and each non-breaching Restructuring Support Party
shall be entitled to seek specific performance and injunctive or other equitable
relief (including reasonable attorneys’ fees, costs and expenses) as a remedy of
any such breach, in addition to any other remedy to which such non-breaching
Restructuring Support Party may be entitled, at law or in equity, without the
necessity of proving the inadequacy of money damages as a remedy, including an
order of the Bankruptcy Court requiring any Restructuring Support Party to
comply promptly with any of its obligations hereunder. Each Restructuring
Support Party hereby waives any requirement for the securing or posting of any
bond in connection with such remedies.

 

  14. Survival.

Notwithstanding the termination of this Agreement pursuant to Section 5 hereof,
the agreements and obligations of the Restructuring Support Parties in this
Section 14 and Sections 5(d), 5(e), 8, 9 (solely for purposes of enforcement of
the payment of Transaction Expenses accrued through the occurrence of the
applicable Termination Event), 12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24,
and 25 hereof, the last paragraph of Section 2, and the last paragraph of
Section 3(a), and any defined terms used in any of the forgoing Sections or
paragraphs (solely to the extent used therein), shall survive such termination
and shall continue in full force and effect in accordance with the terms hereof.

 

  15. Headings.

The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.

 

  16. Successors and Assigns; Severability.

This Agreement is intended to bind and inure to the benefit of the Restructuring
Support Parties and their respective successors, permitted assigns, heirs,
executors, administrators and representatives; provided, however, that nothing
contained in this Section 16 shall be deemed to permit sales, assignments or
other Transfers of the Claims and Interests other than in accordance with
Sections 3(c) and 3(d) of this Agreement. If any provision of this Agreement, or
the application of any such provision to any Person or circumstance, shall be
held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and this Agreement shall continue in full force
and effect; provided, however, that nothing in this Section 16 shall be deemed
to amend, supplement or otherwise modify, or constitute a waiver of, any
Termination Event. Upon any such determination of invalidity, the Restructuring
Support Parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the

 

32



--------------------------------------------------------------------------------

Restructuring Support Parties as closely as possible, in a reasonably acceptable
manner, such that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

 

  17. No Third-Party Beneficiaries.

This Agreement shall be solely for the benefit of the Restructuring Support
Parties and no other Person shall be a third-party beneficiary hereof.

 

  18. Prior Negotiations; Entire Agreement.

This Agreement, including the exhibits and schedules hereto, constitutes the
entire agreement of the Restructuring Support Parties, and supersedes all other
prior negotiations, with respect to the subject matter of this Agreement,
whether written or oral; provided, however, that any confidentiality agreement
executed by any Consenting Creditor shall survive execution and delivery of this
Agreement and shall continue in full force and effect, subject to the terms
thereof, irrespective of the terms hereof.

 

  19. Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Any execution copies of this Agreement and executed
counterpart signature pages to this Agreement may be delivered by electronic
mail (“e-mail”) or other electronic imaging means, which shall be deemed to be
an original for the purposes of this Section 19; provided, however, that
signature pages executed by the Consenting Creditors shall be delivered to
(a) each of the other Consenting Creditors in a redacted form that removes the
Consenting Creditors’ holdings of Claims and Interests, and (b) the Debtors and
the Ad Hoc Committee Advisors in an unredacted form.

 

  20. Notices.

All notices, requests, demands, document deliveries and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given, provided, made or received (a) when delivered personally, (b) when sent
by e-mail, (c) one (1) Business Day after deposit with an overnight courier
service, or (d) three (3) Business Days after mailed by certified or registered
mail, return receipt requested, with postage prepaid to the Restructuring
Support Parties at the following addresses or e-mail addresses (or at such other
addresses or e-mail addresses for a Restructuring Support Party as shall be
specified by like notice):

 

33



--------------------------------------------------------------------------------

If to the Debtors:

Cenveo, Inc.

200 First Stamford Place, 2nd Floor

Stamford, Connecticut 06902

Attn.:  Ayman Zameli

Email: Ayman.Zameli@cenveo.com

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn.:  Jonathan S. Henes

   Joshua A. Sussberg

   George Klidonas

Email: jhenes@kirkland.com

   jsussberg@kirkland.com

   george.klidonas@kirkland.com

-and-

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attn.:  Gregory F. Pesce

   Melissa N. Koss

Email: gregory.pesce@kirkland.com

   melissa.koss@kirkland.com

If to the Consenting Creditors:

To each Consenting Creditor at the addresses or e-mail addresses set forth in
the Consenting Creditors’ signature pages to this Agreement (or in the signature
page to a Joiner Agreement in the case of any Consenting Creditor that becomes a
party hereto after the Restructuring Support Effective Date)

with copies to (which shall not constitute notice):

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attn:  Brett Lawrence

 Erez Gilad

 Gabriel Sasson

Email: blawrence@stroock.com

   egilad@stroock.com

   gsasson@stroock.com

 

34



--------------------------------------------------------------------------------

  21. Reservation of Rights; No Admission.

Except as expressly provided in this Agreement and in any amendment hereto,
nothing herein is intended to, or does, in any manner waive, limit, impair or
restrict the ability of each of the Restructuring Support Parties to (a) protect
and preserve its rights, remedies and interests, including its claims against
any of the other Restructuring Support Parties (or their respective Affiliates
or Subsidiaries), (b) consult with any of the other Restructuring Support
Parties, (c) fully participate in any bankruptcy case filed by any Debtor, or
(d) purchase, sell or enter into any transactions in connection with Claims and
Interests, in each case subject to the terms hereof. Without limiting the
foregoing sentence in any way, if the Restructuring is not consummated, or if
this Agreement is terminated for any reason, nothing shall be construed herein
as a waiver by any Restructuring Support Party of any or all of such
Restructuring Support Party’s rights, remedies, claims and defenses and the
Restructuring Support Parties expressly reserve any and all of their respective
rights, remedies, claims and defenses. No Consenting Creditor shall have, by
reason of this Agreement, a fiduciary relationship in respect of any other
Restructuring Support Party, any holder of Claims and Interests, or any other
Person, and nothing in this Agreement (including the Restructuring Term Sheet),
express or implied, is intended to impose, or shall be construed as imposing,
upon any Consenting Creditor any obligations in respect of this Agreement or the
Restructuring except as expressly set forth herein. This Agreement is part of a
proposed settlement of matters that could otherwise be the subject of litigation
among the Restructuring Support Parties. Pursuant to Rule 408 of the Federal
Rules of Evidence, any applicable state rules of evidence and any other
applicable Law, foreign or domestic, this Agreement and all negotiations
relating hereto shall not be admissible into evidence in any Proceeding other
than a Proceeding to enforce its terms. This Agreement, the Restructuring Term
Sheet and the Plan shall in no event be construed as or be deemed to be evidence
of an admission or concession on the part of any Restructuring Support Party of
any claim, fault, liability or damages whatsoever (including with respect to any
Pension Plan or Multiemployer Plan and it is hereby acknowledged and agreed that
the Consenting Creditors are continuing to conduct diligence with respect to the
Pension Plans and Multiemployer Plans). Each of the Restructuring Support
Parties denies any and all wrongdoing or liability of any kind and does not
concede any infirmity in the claims or defenses which it has asserted or could
assert.

 

  22. Prevailing Party.

If any Restructuring Support Party brings a Proceeding against any other
Restructuring Support Party based upon a breach by such Restructuring Support
Party of its obligations hereunder, the prevailing Restructuring Support Party
shall be entitled to the reimbursement of all reasonable fees and expenses
incurred, including reasonable attorneys’, accountants’ and financial advisors’
fees in connection with such Proceeding, from the non-prevailing Restructuring
Support Party.

 

35



--------------------------------------------------------------------------------

  23. Representation by Counsel.

Each Restructuring Support Party acknowledges that it has been represented by,
or has been provided a reasonable period of time to obtain access to and advice
by, counsel with respect to this Agreement and the Restructuring contemplated
herein. Accordingly, any rule of Law or any legal decision that would provide
any Restructuring Support Party with a defense to the enforcement of the terms
of this Agreement against such Restructuring Support Party based upon lack of
legal counsel shall have no application and is expressly waived.

 

  24. Relationship Among Restructuring Support Parties.

Notwithstanding anything herein to the contrary, the duties and obligations of
the Consenting Creditors under this Agreement shall be several, not joint. It is
understood and agreed that no Consenting Creditor has any duty of trust or
confidence in any kind or form with any other Restructuring Support Party, and,
except as expressly provided in or expressly contemplated by this Agreement,
there are no commitments among or between them. In this regard, it is understood
and agreed that any Consenting Creditor is not prohibited from trading in the
Claims and Interests of any Debtor without the consent of any other
Restructuring Support Party, subject, however, to compliance with the terms of
this Agreement; provided, however, that no Consenting Creditor shall have any
responsibility for any such trading to any other entity by virtue of this
Agreement. No prior history, pattern or practice of sharing confidences among or
between the Restructuring Support Parties shall in any way affect or negate this
understanding and agreement. No Consenting Creditor shall, as a result of its
entering into and performing its obligations under this Agreement, be deemed to
be part of a “group” (as that term is used in Section 13(d) of the Exchange Act)
with any other Restructuring Support Party. For the avoidance of doubt, no
action taken by a Consenting Creditor pursuant to this Agreement shall be deemed
to constitute or to create a presumption by any of the Parties that the
Consenting Creditors are in any way acting in concert or as such a “group.”

 

  25. Disclosure; Publicity.

The Debtors shall submit drafts to the Ad Hoc Committee Advisors of any press
releases and public documents that constitute disclosure of the existence or
terms of this Agreement or any amendment to the terms of this Agreement at least
three (3) Business Days prior to making any such disclosure, and shall afford
them a reasonable opportunity under the circumstances to comment on such
documents and disclosures and shall incorporate any such reasonable comments in
good faith. Except as required by Law, no Restructuring Support Party or its
advisors shall (a) use the name of any Consenting Creditor in any public manner
(including in any press release) with respect to this Agreement, the
Restructuring or any of the Restructuring Documents or (b) disclose to any
Person (including, for the avoidance of doubt, any other Consenting Creditor),
other than advisors to the Debtors, the principal amount or percentage of any
Claims and Interests held by any Consenting Creditor, or the DIP Commitment
amount of any DIP Lender, in each case, without such Consenting Creditor’s or
DIP Lender’s prior written consent; provided, however, that (i) if such
disclosure is required by Law, the disclosing Restructuring Support Party shall
afford the relevant Consenting Creditor or DIP Lender a reasonable opportunity
to review and comment in advance of such disclosure and shall take all
reasonable measures to limit such disclosure and (ii) the foregoing shall not
prohibit the

 

36



--------------------------------------------------------------------------------

disclosure of the aggregate percentage or aggregate principal amount of Claims
and Interests held by the Consenting Creditors in the aggregate. Notwithstanding
the provisions in this Section 25, (x) any Restructuring Support Party may
disclose the identities of the Restructuring Support Parties in any action to
enforce this Agreement or in any action for damages as a result of any breaches
hereof, and (y) any Restructuring Support Party may disclose, to the extent
expressly consented to in writing by a Consenting Creditor or DIP Lender, such
Consenting Creditor’s identity and individual holdings.

 

  26. Fiduciary Duties.

Notwithstanding any other provision in this Agreement to the contrary, nothing
in this Agreement shall require any Debtor, nor any board of directors or
managers of any Debtor, to take or refrain from taking any action pursuant to
this Agreement (including, without limitation, terminating this Agreement), to
the extent such Debtor or board of directors or mangers reasonably determines in
good faith, based on the written advice of external counsel (including counsel
to the Debtors), that taking, or refraining from taking, such action, as
applicable, would be inconsistent with its fiduciary obligations under
applicable law, in which case, the Debtors shall promptly notify each of the
Consenting Creditors (and in any event within two (2) Business Days following
any such determination) and may terminate this Agreement in accordance with
Section 5(b)(iv) hereof. The Debtors hereby acknowledge and agree that, as of
the Restructuring Support Effective Date, the Debtors’ entry into this Agreement
does not violate, and is consistent with, the fiduciary duties of the Debtors’
directors, managers, or officers, as applicable.

 

  27. Consideration

Each Restructuring Support Party hereby acknowledges that no consideration,
other than that specifically described herein or in the Plan, shall be due or
paid to any Restructuring Support Party for its agreement (subsequent to proper
disclosure and solicitation) to vote to accept the Plan or to otherwise support
and take actions to effectuate the Restructuring in accordance with the terms
and conditions of this Agreement, other than each of the Restructuring Support
Parties’ representations, warranties, and agreements with respect to their
commitments hereunder regarding the consummation of the Restructuring and the
confirmation and consummation of the Plan.

 

  28. Acknowledgements.

THIS AGREEMENT, THE RESTRUCTURING TERM SHEET, THE PLAN, THE OTHER RESTRUCTURING
DOCUMENTS, THE RESTRUCTURING, AND THE TRANSACTIONS CONTEMPLATED HEREIN AND
THEREIN ARE THE PRODUCT OF ARMS’-LENGTH NEGOTIATIONS BETWEEN THE RESTRUCTURING
SUPPORT PARTIES AND THEIR RESPECTIVE REPRESENTATIVES. EACH RESTRUCTURING SUPPORT
PARTY HEREBY ACKNOWLEDGES THAT THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED TO
BE, A SOLICITATION OF VOTES FOR THE ACCEPTANCE OF THE PLAN OR REJECTION OF ANY
OTHER CHAPTER 11 PLAN FOR PURPOSES OF SECTIONS 1125 AND 1126 OF THE BANKRUPTCY
CODE OR OTHERWISE. THE PROPONENTS OF THE PLAN SHALL NOT SOLICIT ACCEPTANCES OF
THE PLAN FROM ANY PERSON UNTIL THE PERSON HAS BEEN PROVIDED WITH

 

37



--------------------------------------------------------------------------------

A COPY OF THE PLAN, DISCLOSURE STATEMENT, AND RELATED DOCUMENTS. NOTHING IN THIS
AGREEMENT SHALL REQUIRE ANY RESTRUCTURING SUPPORT PARTY TO TAKE ANY ACTION
PROHIBITED BY THE BANKRUPTCY CODE, THE SECURITIES ACT, ANY OTHER APPLICABLE LAW
OR REGULATION, OR AN ORDER OR DIRECTION OF ANY COURT OR ANY OTHER GOVERNMENTAL
ENTITY.

[Signature pages follow]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Restructuring Support Parties hereto have caused this
Agreement to be executed and delivered by their respective duly authorized
officers, solely in their respective capacity as officers of the undersigned and
not in any other capacity, as of the date first set forth above.

 

Cenveo, Inc.

By:  

/s/ Robert G. Burton, Sr.

Name:   Robert G. Burton, Sr. Title:   Chairman and CEO Cenveo Corporation

By:

 

/s/ Robert G. Burton, Sr.

Name:   Robert G. Burton, Sr. Title:   Chairman and CEO

 

[Restructuring Support Agreement Signature Page]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

By:  

 

Name:  

 

Title:  

 

Notice Address:

 

 

 

Attention:  

 

Principal Amount of First Lien Notes:

 

$

Principal Amount of Second Lien Notes:

 

$

Principal Amount of Other Claims:

 

$

Equity Interests:

 

[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------

EXHIBIT A

RESTRUCTURING TERM SHEET

THIS RESTRUCTURING TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR
A SOLICITATION OF ACCEPTANCES OF ANY CHAPTER 11 PLAN WITHIN THE MEANING OF
SECTION 1125 OF THE BANKRUPTCY CODE OR ANY OTHER PLAN OF REORGANIZATION OR
SIMILAR PROCESS UNDER ANY OTHER APPLICABLE LAW. ANY SUCH OFFER OR SOLICITATION
WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS, PROVISIONS OF THE BANKRUPTCY
CODE AND/OR OTHER APPLICABLE LAWS. THIS RESTRUCTURING TERM SHEET IS NOT BINDING
AND IS SUBJECT TO APPROVAL BY THE AD HOC COMMITTEE (AS DEFINED BELOW). IN
ADDITION, NO PARTY SHALL BE BOUND WITH RESPECT TO ANY TRANSACTION UNTIL THE
EXECUTION AND DELIVERY OF DEFINITIVE DOCUMENTATION AFTER OBTAINING ALL NECESSARY
INTERNAL APPROVALS. THIS RESTRUCTURING TERM SHEET IS FOR SETTLEMENT DISCUSSION
PURPOSES ONLY, IS SUBJECT TO RULE 408 OF THE FEDERAL RULES OF EVIDENCE, AND
CANNOT BE DISCLOSED TO ANY OTHER PERSON OR ENTITY WITHOUT THE CONSENT OF THE
COMPANY (AS DEFINED IN THE RESTRUCTURING SUPPORT AGREEMENT (AS DEFINED BELOW))
AND THE AD HOC COMMITTEE.

 

 

 

CENVEO, INC., et al.

 

Restructuring Term Sheet1

Overview Introduction      This term sheet (this “Restructuring Term Sheet”)
contemplates a comprehensive restructuring of the Debtors (the “Restructuring”).
The Restructuring contemplates, among other things, that the Debtors shall
commence voluntary chapter 11 cases in the United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”) for the purposes of
implementing the Plan. To effectuate the Restructuring, the Debtors and the
members of the Ad Hoc Committee intend to enter into the Restructuring Support
Agreement, to which this Term Sheet shall be attached as Exhibit A.
DIP Facilities      In connection with the Restructuring, the Debtors shall
obtain (1) a $190 million senior secured debtor-in-possession, asset based loan
facility to be provided by certain lenders under the Prepetition ABL Facility
(the “DIP ABL Facility”), and (2) a $100 million senior secured
debtor-in-possession, multiple-draw term loan facility to be provided by the
members of the Ad Hoc Committee (the “DIP Term Facility”, and together with the
DIP ABL Facility, the “DIP Facilities”), pursuant to the

 

1  Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in Schedule 1 attached hereto or the
Restructuring Support Agreement to which this Restructuring Term sheet is
attached (the “Restructuring Support Agreement”), as applicable.



--------------------------------------------------------------------------------

     credit agreements substantially in the forms attached hereto as Exhibit 1
(the “DIP Credit Agreements”), in each case, subject to entry of interim and
final orders of the Bankruptcy Court, each in form and substance acceptable to
the applicable DIP Lenders (as defined in the DIP Credit Agreements). The DIP
ABL Facility shall “roll up” all amounts outstanding under the Prepetition ABL
Facility on the terms set forth in the DIP Credit Agreements. Treatment of
Unclassified Claims Administrative,
Priority Tax,
and Other
Priority Claims      Each holder of an allowed administrative, priority tax, or
other priority claim shall be paid in full in cash on the effective date of the
Plan (the “Effective Date”), or in the ordinary course of business as and when
due, or otherwise receive treatment consistent with the provisions of section
1129(a) of the Bankruptcy Code. DIP Facility
Claims     

DIP ABL Claims. On the Effective Date, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for all claims
on account of, arising under or in connection with the DIP ABL Facility (the
“DIP ABL Claims”), all amounts outstanding under the DIP ABL Facility as of the
Effective Date shall be (a) paid in full in cash from the proceeds of the Exit
ABL Facility or (b) exchanged into the Exit ABL Facility on terms acceptable to
the Debtors and the Requisite Consenting Creditors.

 

DIP Term Claims. On the Effective Date, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for all claims
on account of, arising under or in connection with the DIP Term Facility (the
“DIP Term Claims, and together with the DIP ABL Claims, the “DIP Facility
Claims”), all amounts outstanding under the DIP Term Facility as of the
Effective Date shall be (a) paid in full in cash from the proceeds of the Exit
Debt Facility or (b) exchanged into the Exit Debt Facility on terms acceptable
to the Debtors and the Requisite Consenting Creditors.

Treatment of Classified Claims and Interests FILO Notes
Claims     

Treatment. On the Effective Date, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for each FILO Notes Claim,
each FILO Notes Claim shall, as determined by the Debtors, subject to the
reasonable consent of the Requisite Consenting Creditors, (a) be paid in full in
cash from the proceeds of the Exit Debt Facility, (b) be reinstated, or
(c) receive a treatment consistent with section 1129(b) of the Bankruptcy Code.

 

Voting Status. To be determined.

 

2



--------------------------------------------------------------------------------

Other Secured
Claims     

Treatment. On or after the Effective Date, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for each
allowed Other Secured Claim, at the option of the Debtors (with the reasonable
consent of the Requisite Consenting Creditors) or the Reorganized Debtors, as
applicable, each holder of any such Claim (i) shall receive payment in cash in
an amount equal to such Claim, (ii) shall receive the collateral underlying such
Claim, (iii) shall have such Claim reinstated, or (iv) shall receive such other
treatment so as to render such Claim unimpaired pursuant to section 1124 of the
Bankruptcy Code.

 

Voting. Unimpaired; not entitled to vote to accept or reject the Plan.

First Lien Notes
Claims     

Treatment. On the Effective Date, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for each First Lien Notes
Claim, each holder of any such Claim will receive its pro rata share of: (a) the
New Second Lien Debt with an aggregate principal amount equal to the greater of
(i) $200 million, and (ii) an amount equal to $450 million minus the Adjusted
Exit Debt Amount (the “New Second Lien Debt Amount”); provided that, in the
event the Debtors obtain an Additional Exit Financing, the proceeds of such
Additional Exit Financing shall be distributed on the Effective Date to the
holders of First Lien Notes Claims in lieu of New Second Lien Debt otherwise
issuable to such holder under the Plan, on a dollar for dollar basis, and (b)
99.5% of the Reorganized Cenveo Equity Interests, subject to dilution by the
Management Incentive Plan (as defined below).

 

Voting Status. Impaired; entitled to vote to accept or reject the Plan.

Second Lien Notes
Claims     

Treatment. On the Effective Date, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for each Second Lien Notes
Claim, each holder of any such Claim will receive its pro rata share of 0.5% of
the Reorganized Cenveo Equity Interests, subject to dilution by the Management
Incentive Plan.

 

Voting Status. Impaired; entitled to vote to accept or reject the Plan.

Unsecured Notes
Claims     

Treatment. On the Effective Date, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for each Unsecured Notes
Claim, each holder of any such Claim will receive its pro rata share of the Cash
Pool Distribution.

 

Voting Status. Impaired; entitled to vote to accept or reject the Plan.

General Unsecured
Claims      Treatment. On or as soon as reasonably practicable after, the
Effective Date (and subject to the allowance, objection and distribution
procedures set forth in the Plan), except to the extent that a holder agrees to
less favorable treatment, in full and final satisfaction, compromise,
settlement,

 

3



--------------------------------------------------------------------------------

 

release, and discharge of and in exchange for each allowed General Unsecured
Claim, each holder of any such Claim shall receive its pro rata share of the
Cash Pool Distribution.

 

Voting Status. Impaired; entitled to vote to accept or reject the Plan.

Section 510(b)
Claims  

Treatment. Any claim subject to subordination under section 510(b) of the
Bankruptcy Code (collectively, the “Section 510(b) Claims”) shall be canceled,
released, and extinguished, and holders thereof shall receive no recovery or
distribution under the Plan.

 

Voting Status. Impaired; deemed to reject the Plan.

Intercompany
Claims  

Treatment. Each Claim held by a Debtor against another Debtor shall, at the
Debtors’ discretion, with the reasonable consent of the Requisite Consenting
Creditors, either be (a) reinstated as of the Effective Date or (b) cancelled,
in which case, no distribution shall be made on account of such Claim.

 

Voting Status. Deemed to reject the Plan or presumed to accept the Plan; not
entitled to vote to accept or reject the Plan.

Intercompany
Interests  

Treatment. Each Intercompany Interest shall either be (a) reinstated as of the
Effective Date or (b) cancelled, in which case no distribution shall be made on
account of such Intercompany Interest, in each case as determined by the Debtors
with the reasonable consent of the Requisite Consenting Creditors.

 

Voting Status. Deemed to reject the Plan or presumed to accept the Plan; not
entitled to vote to accept or reject the Plan.

Existing Equity
Interests in
Cenveo  

Treatment. All Existing Equity Interests in Cenveo, whether represented by
stock, preferred share purchase rights, warrants, options, or otherwise, will be
cancelled, released, and extinguished and the holders of such Existing Equity
Interests will receive no distribution under the Plan on account thereof.

 

Voting Status. Impaired; deemed to reject the Plan.

Discharge, Releases, Exculpation, and Injunction Provisions Releases and
Related Provisions   The Plan will include discharge, release, exculpation and
injunction provisions substantially similar to the provisions set forth on
Exhibit 4 attached hereto, in each case, to the maximum extent permitted under
applicable law and otherwise acceptable to the Debtors and reasonably acceptable
to the Requisite Consenting Creditors.

 

4



--------------------------------------------------------------------------------

Other Key Terms Restructuring
Documents     

All Restructuring Documents shall be consistent in all respects with the
Restructuring Support Agreement and this Restructuring Term Sheet.

 

The Plan Supplement shall also contain a “Description of Restructuring
Transactions” which shall include a description of the transaction steps to be
implemented to effectuate the Restructuring, including any changes to the
corporate and/or capital structure of the Reorganized Debtors (to the extent
known) to be made on the Effective Date, as determined by the Debtors with the
reasonable consent of the Requisite Consenting Creditors except to the extent
otherwise expressly set forth herein. For the avoidance of doubt, changes to the
corporate and/or capital structure may include, but are not limited to, (i) the
conversion of one or more of the Debtors into corporations, limited liability
companies or partnerships, (ii) the creation of one or more newly formed
Entities and/or holding companies with respect to the Reorganized Debtors,
(iii) the issuance of intercompany liabilities and/or intercompany equity, and
(iv) any “election” that may be made for United States federal income tax
purposes.

Critical Vendors      The Debtors will treat certain holders of General
Unsecured Claims as “critical vendors” pursuant to first-day orders, subject to
the terms of the DIP Facilities. Milestones      The Debtors shall comply with
the milestone deadlines set forth on Exhibit 2 attached hereto.
Exit Debt Facility      On the Effective Date, the Reorganized Debtors shall
enter into an exit debt financing facility (the “Exit Debt Facility”) in an
aggregate principal amount necessary to repay, satisfy or fund, as applicable,
(i) the aggregate amount of claims outstanding under the DIP Term Facility as of
the Effective Date, (ii) the aggregate amount of FILO Note Claims outstanding as
of the Effective Date (to the extent such claims are not reinstated or treated
pursuant to section 1129(b) of the Bankruptcy Code under the Plan), (iii) up to
an additional $82 million; provided, however that the Reorganized Debtors shall
have minimum liquidity (including unrestricted cash and availability under the
Exit ABL Facility as of the Effective Date) of $65 million; provided, further,
however, that the principal amount of the Exit Debt Facility may be further
increased with the prior written consent of the Requisite Consenting Creditors.
The terms, conditions and amount of the Exit Debt Facility shall otherwise be
reasonably acceptable to the Debtors and the Requisite Consenting Creditors.
Exit ABL Facility      On the Effective Date, the Reorganized Debtors shall
enter into the Exit ABL Facility in an aggregate commitment amount of
$190 million. The terms and conditions of the Exit ABL Facility shall be
acceptable to the Debtors and reasonably acceptable to the Requisite Consenting
Creditors.

 

5



--------------------------------------------------------------------------------

Additional Exit
Financing      The Debtors may raise additional exit non-convertible debt
financing on terms acceptable to the Debtors and reasonably acceptable to the
Requisite Consenting Creditors, the proceeds of which shall be used to satisfy
all or a portion of the First Lien Notes Claims in whole or in part in cash on
the Effective Date (the “Additional Exit Financing”). The cash proceeds of any
Additional Exit Financing shall be distributed to the holders of the First Lien
Debt Claims under the Plan. Any amount of cash distributed to the holders of
First Lien Notes Claims in lieu of Second Lien Debt on the Effective Date will
result in a dollar-for-dollar reduction of the principal amount of the Second
Lien Debt otherwise issuable to the holders of the First Lien Debt Claims under
the Plan. The terms of any such Additional Exit Financing shall be set forth in
the Plan Supplement. New Second Lien
Debt      On the Effective Date, except to the extent that the Debtors obtain
any Additional Exit Financing, the Reorganized Debtors shall issue New Second
Lien Debt with an aggregate principal amount equal to the New Second Lien Debt
Amount to holders of First Lien Notes Claims. Reorganized Cenveo
Equity Interests     

On the Effective Date, Reorganized Cenveo shall issue the Reorganized Cenveo
Equity Interests in accordance with the terms of the Plan and the New
Organizational Documents, without the need for any further corporate or
shareholder action.

 

Upon the Effective Date, (i) the Reorganized Cenveo Equity Interests shall not
be registered under the Securities Act, and shall not be listed for public
trading on any securities exchange, and (ii) none of the Reorganized Debtors
will be a reporting company under the Exchange Act.

 

The distribution of Reorganized Cenveo Equity Interests pursuant to the Plan may
be made by delivery of one or more certificates representing such new equity
interests as described herein, by means of book entry registration on the books
of the transfer agent for shares of Reorganized Cenveo Equity Interests or by
means of book entry exchange through the facilities of a transfer agent
satisfactory to the Debtors and the Requisite Consenting Creditors in accordance
with the customary practices of such agent, as and to the extent practicable.

 

6



--------------------------------------------------------------------------------

New Board of
Directors     

The board of directors of Reorganized Cenveo immediately after the consummation
of the Restructuring (the “New Board”) shall consist of the following
individuals:

 

•  Robert G. Burton, Sr.;

 

•  Robert G. Burton, Jr.; and

 

•  Five (5) directors appointed by the Requisite Consenting Creditors. The
Requisite Consenting Creditors shall consider in good faith any candidates
recommended by the Debtors.

 

The organizational documents of the Reorganized Debtors shall be in form and
substance acceptable to the Requisite Consenting Creditors.

Stockholders
Agreement      The Plan shall provide that any holder of a Claim that is to be
distributed shares of Reorganized Cenveo Equity Interests pursuant to the Plan
shall be required to duly execute and deliver to Reorganized Cenveo, as an
express condition precedent to such holder’s receipt of such shares of
Reorganized Cenveo Equity Interests, a counterpart to the stockholders
agreement, shareholder agreement or similar agreement. New
Management
Agreements      The Debtors’ will either assume the existing agreements with the
current management team (i.e., the current named executive officers) or will
enter into new employment agreements on the Effective Date with such individuals
(on substantially similar economic terms), which agreements shall be acceptable
to the applicable management team member and reasonably acceptable to the
Debtors and the Requisite Consenting Creditors, except that the Debtors shall
enter into a new agreement with Robert G. Burton, Sr., which new agreement shall
provide for (i) an annual salary of $1.25 million, (ii) a target bonus of up to
130% of his annual salary, and (iii) severance equal to the sum of his annual
salary and annual target bonus, and shall otherwise be acceptable to Robert G.
Burton, Sr., the Debtors, and the Requisite Consenting Creditors.

 

7



--------------------------------------------------------------------------------

Management
Incentive Plan     

In addition to any key employee incentive plan implemented during the Chapter 11
Cases, the Plan shall provide for a management incentive plan (the “Management
Incentive Plan”) that provides for the issuance of (i) on the Effective Date,
restricted stock units exercisable for up to 3.0% of the Reorganized Cenveo
Equity Interests (on a fully diluted basis) and (ii) stock options, stock
appreciation rights and other similar appreciation awards exercisable for up to
9.0% of the Reorganized Cenveo Equity Interests, on a fully diluted basis to
management, key employees and directors of the Reorganized Debtors.

 

The participants in the Management Incentive Plan, the timing and allocations of
the awards to participants, and the other terms and conditions of such awards
(including, but not limited to, vesting, exercise prices, base values, hurdles,
forfeiture, repurchase rights and transferability) shall be set forth as an
Exhibit to the Plan Supplement; provided that, to the extent any stock options,
stock appreciation rights or other similar appreciation awards are granted on,
or shortly after, the Effective Date, the exercise price of such stock options,
stock appreciation rights and other similar appreciation awards shall be the
exercise price that would otherwise provide the holders of the First Lien Notes
Claims with an aggregate recovery of 75% of their aggregate outstanding First
Lien Notes Claims (including, without limitation, all accrued and unpaid
interest), as of the Petition Date, taking into account all distributions
received under the Plan, unless otherwise required to avoid additional tax
liabilities under Section 409A of the Internal Revenue Code.

Professional Fee
Escrow     

The Plan shall require the establishment of a professional fee escrow account
(the “Professional Fee Escrow”) to be funded with cash in the amount equal to
the Professional Fee Reserve Amount (as defined herein). It shall be a condition
precedent to the Effective Date that the Debtors shall have funded the
Professional Fee Escrow in full in cash in an amount equal to the Professional
Fee Reserve Amount.

 

The Professional Fee Escrow shall be maintained in trust solely for the benefit
of professionals retained by the Debtors or the Committee (each a
“Professional,” and collectively, the “Professionals”). The Professional Fee
Escrow shall not be considered property of the Debtors or their estates, and no
liens, claims, or interests shall encumber the Professional Fee Escrow, or funds
held in the Professional Fee Escrow, in any way.

 

The “Professional Fee Reserve Amount” shall consist of the total amount of
unpaid compensation and unreimbursed expenses incurred by Professionals retained
through and including the confirmation date, in each case as reasonably
determined in good faith by the applicable Professional, in consultation with
the Requisite Consenting Creditors.

 

8



--------------------------------------------------------------------------------

Transaction
Expenses      On the Effective Date, the Debtors shall pay in full in cash any
outstanding Transaction Expenses without the requirement for the filing of
retention applications, fee applications, or any other applications in the
Chapter 11 Cases, and without any requirement for further notice or Bankruptcy
Court review or approval. Tax Structure      To the extent practicable, the
Restructuring and the consideration received in the Restructuring shall be
structured in a manner that (i) minimizes any current taxes payable as a result
of the consummation of the Restructuring, and (ii) optimizes the tax efficiency
(including, but not limited to, by way of the preservation or enhancement of
favorable tax attributes) of the Restructuring to the Debtors, the Reorganized
Debtors and the holders of equity or debt in the Reorganized Debtors going
forward, in each case as determined by the Debtors and the Requisite Consenting
Creditors. Executory
Contracts,
Unexpired Leases      Executory contracts and unexpired leases shall be assumed
or rejected (as the case may be) as set forth in the Plan Supplement, and in
accordance with the Restructuring Support Agreement. Existing Capital
Leases      To be set forth in the Plan Supplement. and in accordance with the
Restructuring Support Agreement. Pension Plans /
Collective
Bargaining
Agreements     

The form, manner, and substance of the treatment of any obligations of or claims
against the Debtors with respect to (a) the Debtors’ single-employer defined
benefit pension plans (including the Cenveo Corporation Pension Plan and the
Lancaster Press Pressmen and Bindery Workers Pension Plan), and (b) any
multi-employer pension plans that, as of the Petition Date, the Debtors are
obligated to contribute to or have not fully withdrawn from (including GCC/IBT
National Pension Fund and CWA/IBT National Pension Plan) (the pension plans
described in clauses (a) and (b), including any collective bargaining agreements
or other agreements, if any, requiring the Debtors to contribute to such pension
plans, the “Pension Plans”), which treatment may include, inter alia,
assumption, assumption and modification, rejection, termination of, or
withdrawal from, as applicable, the Pension Plans, shall be as agreed to by the
Debtors and the Requisite Consenting Creditors, and shall be set forth in the
Plan (collectively, the “Pension Plan Treatment”). The Debtors shall obtain
entry of a final non-appealable order of the Bankruptcy Court (which order may
include the Confirmation Order), in form and substance acceptable to the Debtors
and the Requisite Consenting Creditors, approving the Pension Plan Treatment
(the “Pension Plan Treatment Order”).

 

In addition, the Plan and Confirmation Order shall include a finding and
determination that the Debtors have, prior to the Petition Date, validly and
fully or partially withdrawn from the Withdrawn Pension Plans, and that any
Prepetition Withdrawal Claims constitute General Unsecured Claims under the Plan
and are subject to discharge under the Plan.

 

9



--------------------------------------------------------------------------------

Supplemental
Executive
Retirement Plans      The Debtors will terminate any supplemental executive
retirement plan (“SERP”) pursuant to the terms of the Plan. Such matters shall
be set forth in the Plan Supplement. Other Post-
Employment
Obligations      Pursuant to the Plan, the Debtors will assume their retiree
medical and life insurance obligations to the extent that rejection or
modification of any such obligations would otherwise require approval by the
Bankruptcy Court pursuant to section 1113 of the Bankruptcy Code or section 1114
of the Bankruptcy Code. Such matters shall be set forth in the Plan Supplement.
Indemnification
Obligations      The Debtors’ indemnification obligations in place as of the
Effective Date, whether in the bylaws, certificates of incorporation or
formation, limited liability company agreements, other organizational or
formation documents, board resolutions, management or indemnification
agreements, employment contracts, or otherwise, for the current and former
directors, managers, and officers, of any of the Debtors shall be assumed
pursuant to the Plan. Avoidance Actions      Any and all actual or potential
Claims and causes of action to avoid a transfer of property or an obligation
incurred by the Debtors arising under chapter 5 of the Bankruptcy Code,
including sections 544, 545, 547, 548, 549, 550, 551, and 553(b) of the
Bankruptcy Code, shall be retained by the Reorganized Debtors, except to the
extent expressly released under the Plan. Conditions
Precedent to the
Effective Date     

The occurrence of the Effective Date shall be subject to the following
conditions to confirmation and/or effectiveness (as applicable):

 

1.  the Bankruptcy Court shall have entered the Confirmation Order, and the
Confirmation Order shall not have been reversed, stayed, modified, or vacated on
appeal;

 

2.  all actions, documents, and agreements necessary to implement and consummate
the Plan shall have been effected and executed;

 

3.  the DIP Orders shall have been entered by the Bankruptcy Court and the DIP
Orders and the DIP Loan Documents shall be in full force and effect in
accordance with their terms, and no DIP Termination Event (as defined in the DIP
Orders) or Event of Default (as defined in the DIP Loan Documents) shall have
occurred or be continuing;

 

10



--------------------------------------------------------------------------------

    

4.  all documentation related to the Exit ABL Facility shall have been executed
and delivered by each Entity party thereto, and any conditions precedent related
thereto, shall have been satisfied, waived or satisfied contemporaneously with
the occurrence of the Effective Date;

 

5.  all documentation related to the Exit Debt Facility shall have been executed
and delivered by each Entity party thereto and any conditions precedent related
to the Reorganized Debtors’ entry into the Exit Debt Facility shall have been
satisfied, waived or satisfied contemporaneously with the occurrence of the
Effective Date;

 

6.  all documentation related to the New Second Lien Debt, to the extent issued,
shall have been executed and delivered by each Entity party thereto, the Debtors
shall have issued the indebtedness contemplated thereby, and any conditions
precedent related thereto shall have been satisfied, waived or satisfied
contemporaneously with the occurrence of the Effective Date;

 

7.  all conditions precedent to the issuance of the Reorganized Cenveo Equity
Interests, other than the occurrence of the Effective Date, shall have occurred;

 

8.  all accrued and unpaid Transaction Expenses incurred up to (and including)
the Effective Date shall be paid in full in cash;

 

9.  the Restructuring Support Agreement shall have not been terminated and be in
full force and effect;

 

10.  the Professional Fee Escrow shall have been established and funded;

 

11.  the Bankruptcy Court shall have entered the Pension Plan Treatment Order,
which may be the Confirmation Order, which shall not have been reversed, stayed,
modified, or vacated on appeal; and

 

12.  all governmental and third-party approvals and consents, including
Bankruptcy Court approval, necessary in connection with the transactions
contemplated by this Restructuring Term Sheet shall have been obtained, not be
subject to unfulfilled conditions and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose materially adverse conditions on such transactions.

 

The conditions precedent set forth herein may not be waived without the express
prior written consent of the Requisite Consenting Creditors.

 

11



--------------------------------------------------------------------------------

Schedule 1

 

Adjusted Exit
Debt Amount    An amount equal to the sum of (a) the principal amount
outstanding under capital leases as of the Effective Date, plus (b) the
principal balance of the Exit ABL Facility (which amount shall be determined by
the Debtors by calculating the average monthly balance of the Exit ABL Facility
for the 12-month period following the Effective Date, based on the Debtors’
forecasts for such period, in each case, subject to the consent of the Requisite
Consenting Creditors, which consent shall not be unreasonably withheld or
delayed), plus (c) the principal balance of the Exit Debt Facility as of the
Effective Date, plus (d) to the extent the FILO Notes are reinstated under the
Plan, the principal amount of the FILO Notes as of the Effective Date, minus
(e) all cash on hand of the Reorganized Debtors as of the Effective Date. Cash
Pool
Distribution    An amount in cash equal to the lesser of (x) 0.5% of the allowed
amount of such Holder’s Claim and (y) $1.5 million. Committee    The official
committee of unsecured creditors appointed in the Chapter 11 Cases pursuant to
section 1102 of the Bankruptcy Code. Entity    As defined in section 101(15) of
the Bankruptcy Code. Exculpated
Parties    Collectively, and in each case in its respective capacity as such:
(a) the Debtors; (b) the members of the Ad Hoc Committee; (c) the Committee;
(d) the members of the Committee; and (e) with respect to each of the foregoing,
such Entity and its current and former Affiliates, and such Entity’s and its
current and former Affiliates’ current and former equity holders, subsidiaries,
officers, directors, managers, principals, members, employees, agents, advisory
board members, financial advisors, partners, attorneys, accountants, investment
bankers, consultants, representatives, and other professionals, each in their
respective capacity as such. Existing
Equity
Interests    All Equity Interests in existence on or as of the Petition Date.
Exit ABL
Facility    The secured asset-based loan facility with an aggregate commitment
amount of up to $190 million to be entered into in connection with consummation
of the Plan, which exit facility shall be satisfactory to the Debtors and the
Requisite Consenting Creditors. FILO Notes    The 4.00% Senior Secured Notes due
2021. FILO Notes
Claim    Any Claim for unpaid principal, interest, fees, costs and other amounts
on account of, arising under or in connection with, the FILO Notes.



--------------------------------------------------------------------------------

First Lien
Notes    The 6.00% Senior Priority Secured Notes due 2019. First Lien
Notes Claim    Any Claim for unpaid principal, interest, fees, costs and other
amounts on account of, arising under or in connection with, the First Lien Notes
or the First Lien Notes Documents. General
Unsecured
Claim    Any Claim against a Debtor (including, for the avoidance of doubt, any
Prepetition Withdrawal Claims) other than: (a) any First Lien Notes Claim;
(b) any Second Lien Notes Claim (c) any Unsecured Notes Claim; (d) any DIP
Facility Claim; (e) any Intercompany Claim, (f) any Section 510(b) Claim or
(g) any Claim entitled to administrative expense or priority treatment pursuant
to the Bankruptcy Code. Intercompany
Interest    Other than an Existing Equity Interest in Cenveo, an Existing Equity
Interest in one Debtor held by another Debtor. New Board    The Board of
Directors of Reorganized Cenveo. New Second
Lien Debt    New second lien debt to be issued by the Reorganized Debtors on the
Effective Date, which shall include terms and conditions consistent with the
term sheet attached hereto as Exhibit 3 and otherwise acceptable to the Debtors
and the Requisite Consenting Creditors. Other
Secured
Claim    Any Claim secured by a lien or other security interest, other than an
administrative expense Claim (to the extent such Claim is secured), a DIP
Facility Claim, a priority Claim (to the extent such Claim is secured), a FILO
Notes Claim, a Prepetition ABL Facility Claim, a First Lien Notes Claim or a
Second Lien Notes Claim. Plan    The chapter 11 plan of reorganization proposed
by the Debtors in the Chapter 11 Cases, as it may be amended or supplemented
from time to time, including all exhibits, schedules, supplements, appendices,
annexes and attachments thereto, which plan of reorganization shall be
consistent in all respects with this Restructuring Term Sheet and otherwise
acceptable to the Debtors and the Requisite Consenting Creditors. Prepetition
ABL Facility    The credit facility pursuant to the Credit Agreement between
Cenveo Corporation and the lender parties thereto, dated as of April 16, 2013.
Prepetition
ABL Facility
Claim    Any Claim under or with respect to the Prepetition ABL Facility.
Prepetition
Withdrawal
Claim    Any obligations of, or Claims against, the Debtors arising under or in
connection with the Debtors’ withdrawal, prior to the Petition Date, either in
full or in part, from the Withdrawn Pension Plans.



--------------------------------------------------------------------------------

Released
Parties    Collectively, each of the following in their respective capacity as
such: (a) the members of the Ad Hoc Committee; (b) the agents and lenders under
the DIP Facilities, and the agents and lenders under the Exit ABL Facility and
Exit Debt Facility; (c) the First Lien Notes Trustee; (d) the Committee, if one
is appointed; (e) the members of the Committee, if one is appointed; and
(f) with respect to the Debtors, the Reorganized Debtors, and each of the
foregoing Entities in clauses (a) through (e), such Entity and its current and
former Affiliates, and such Entities’ and their current and former Affiliates’
current and former directors, managers, officers, equity holders (regardless of
whether such interests are held directly or indirectly), predecessors,
successors, and assigns, subsidiaries, and each of their respective current and
former equity holders, officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each in their respective capacity as such. Releasing
Parties    Collectively, each of the following in their respective capacity as
such: (a) all Holders of Claims who vote to accept the Plan or are deemed to
accept the Plan; (b) the members of the Ad Hoc Committee; (c) the agents and
lenders under the DIP Facilities; (d) the First Lien Notes Trustee; (e) the
Committee, if one is appointed; (f) the members of the Committee, if one is
appointed; (g) all other holders of Claims who do not timely submit a duly
completed opt-out form in accordance with the order approving the Disclosure
Statement; and (h) with respect to each of the Debtors, the Reorganized Debtors,
and each of the foregoing Entities in clauses (a) through (g), such Entity and
its current and former Affiliates, and such Entities’ and their current and
former Affiliates’ current and former directors, managers, and officers, to the
extent such director, manager, or officer provides express consent, equity
holders (regardless of whether such interests are held directly or indirectly),
predecessors, successors, and assigns, subsidiaries, and each of their
respective current and former equity holders, officers, directors, managers,
principals, members, employees, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals, each in their respective capacity as
such. Reorganized
Cenveo    After giving effect to the Plan and the Restructuring, the ultimate
parent entity of the Reorganized Debtors, which may include Cenveo, as
reorganized pursuant to and under the Plan, or any other Entity formed on or
before the Effective Date that holds, directly or indirectly, the Equity
Interests in Cenveo and/or its subsidiaries (each as reorganized pursuant to and
under the Plan). Reorganized Cenveo shall be either a Delaware corporation or
limited liability company managed by a board of directors or other governing or
managing entity, in each case, as determined by the Debtors and the Requisite
Consenting Creditors and as shall be set forth in the Plan Supplement.



--------------------------------------------------------------------------------

Reorganized
Cenveo
Equity
Interests    After giving effect to the Plan and the Restructuring, the Equity
Interests (which may be in the form of common stock, limited liability interests
or other ownership interests, in each case, as determined by the Debtors and the
Requisite Consenting Creditors, as shall be set forth in the Plan Supplement) to
be issued by Reorganized Cenveo. Reorganized
Debtors    After giving effect to the Plan and the Restructuring, Cenveo and
each of the other Debtors, as reorganized pursuant to and under the Plan. Second
Lien
Notes    The 8.50% Junior Priority Secured Notes due 2022. Second Lien
Notes Claim    Any Claim for unpaid principal, interest, fees, costs and other
amounts on account of, arising under or in connection with, the Second Lien
Notes. Transaction
Expenses    All fees and out-of-pocket costs and expenses of each of the
Consenting Creditors, including, without limitation, the reasonable and
documented fees and all out-of-pocket costs and expenses of each of the Ad Hoc
Committee Advisors. Solicitation
Materials    The solicitation materials and documents included in the
solicitation packages that will be sent to, among others, Holders of Claims and
Interest entitled to vote to accept or reject the Plan, in compliance with
Bankruptcy Rules 3017(d) and 2002(b). Unsecured
Notes    The 6.00% Senior Notes due 2024. Unsecured
Notes Claim    Any Claim for unpaid principal, interest, fees, costs and other
amounts on account of, arising under or in connection with, the Unsecured Notes.
Withdrawn
Pension Plans   

Each of the following multi-employer pension plans:

 

•  Oregon Printing Industry Pension Plan (fully withdrawn)

 

•  GCC/IBT National Pension Fund (partially withdrawn)

 

•  Graphic Arts Industry Joint Pension Fund (fully withdrawn)

 

•  CWA/ITU Negotiated Pension Plan (partially withdrawn)

 

•  PACE Industry Union Management Pension Fund (fully withdrawn)



--------------------------------------------------------------------------------

Exhibits 1-A and 1-B

DIP Credit Agreements

[Filed with the DIP Facilities Motion]



--------------------------------------------------------------------------------

Exhibit 2

Milestones

 

1. Commence the Chapter 11 Cases in the Bankruptcy Court with respect to each of
the Debtors, and file the First Day Motions, no later than February 2, 2018 (the
date of commencement of the Chapter 11 Cases, the “Petition Date”);

 

2. Obtain entry of the Interim DIP Order by the Bankruptcy Court as soon as
reasonably practicable after the Petition Date (but in no event later than five
(5) Business Days after the Petition Date);

 

3. Obtain entry of the Final DIP Order by the Bankruptcy Court as soon as
reasonably practicable after the Petition Date (but in no event later than forty
(40) calendar days after the Petition Date);

 

4. File the Plan, the Disclosure Statement and the motion for approval of the
Disclosure Statement and the Solicitation procedures with the Bankruptcy Court
as soon as reasonably practicable after the Petition Date (but in no event later
than sixty (60) calendar days after the Petition Date), which Plan shall provide
for the Pension Plan Treatment;

 

5. Obtain entry of the Disclosure Statement Order and RSA Order by the
Bankruptcy Court as soon as reasonably practicable after the Petition Date (but
in no event later than 115 calendar days after the Petition Date);

 

6. Obtain entry of the Confirmation Order, Pension Plan Treatment Order by the
Bankruptcy Court, in each case as soon as reasonably practicable after the
Petition Date (but in no event later than 150 calendar days after the Petition
Date); and

 

7. Cause the Effective Date to occur as soon as reasonably practicable after the
Petition Date (but in no event later than twenty (20) calendar days after the
entry of the Confirmation Order).



--------------------------------------------------------------------------------

Exhibit 3

New Second Lien Debt

Term Sheet

 

Term

  

Summary of Material Terms

Principal    New Second Lien Debt Amount Economics    The New Second Lien Debt
will bear interest at a rate per annum equal to 12.5% per annum, payable in cash
semi-annually beginning six months after the Effective Date. Maturity    5 years
from the Effective Date. Guaranty    Each of the domestic Reorganized Debtors
Security   

Secured by substantially all of the assets of the Reorganized Debtors

 

Second priority liens subject to intercreditor agreement, the terms of which
shall be mutually agreed upon by the Debtors and the Requisite Consenting
Creditors.

Call Protection    To be mutually agreed upon by the Debtors and the Requisite
Consenting Creditors. Governing Law    New York. Covenants    To be mutually
agreed upon by the Debtors and the Requisite Consenting Creditors. Conditions
Precedent    Subject to the satisfaction or waiver of conditions precedent
acceptable to the Debtors and the Requisite Consenting Creditors, including,
without limitation, entry of the Pension Plan Treatment Order. Other Terms    To
be mutually agreed by the Debtors and the Requisite Consenting Creditors.



--------------------------------------------------------------------------------

Exhibit 4

Discharge, Release, Injunction, and Exculpation Provisions

 

Discharge of Claims and
Termination of Equity
Interests    Pursuant to section 1141(d) of the Bankruptcy Code, and except as
otherwise specifically provided in the Plan or in any contract, instrument, or
other agreement or document created pursuant to the Plan, the distributions,
rights, and treatment that are provided in the Plan shall be in complete
satisfaction, discharge, and release, effective as of the Effective Date, of
Claims (including any Intercompany Claims resolved or compromised after the
Effective Date by the Reorganized Debtors), Equity Interests, and Causes of
Action of any nature whatsoever, including any interest accrued on Claims or
Equity Interests from and after the Petition Date, whether known or unknown,
against, liabilities of, liens on, obligations of, rights against, and Equity
Interests in, the Debtors or any of their assets or properties, regardless of
whether any property shall have been distributed or retained pursuant to the
Plan on account of such Claims and Equity Interests, including demands,
liabilities, and Causes of Action that arose before the Effective Date, any
liability (including withdrawal liability) to the extent such Claims or Equity
Interests relate to services performed by employees of the Debtors prior to the
Effective Date and that arise from a termination of employment, any contingent
or non-contingent liability on account of representations or warranties issued
on or before the Effective Date, and all debts of the kind specified in sections
502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether or not:
(1) a proof of claim based upon such debt or right is filed or deemed filed
pursuant to section 501 of the Bankruptcy Code; (2) a Claim or Interest based
upon such debt, right, or Interest is allowed pursuant to section 502 of the
Bankruptcy Code; or (3) the holder of such a Claim or Interest has accepted the
Plan. The Confirmation Order shall be a judicial determination of the discharge
of all Claims and Equity Interests subject to the occurrence of the Effective
Date. Releases by the Debtors
   As of the Effective Date, pursuant to section 1123(b) of the Bankruptcy Code,
except for the rights that remain in effect from and after the Effective Date to
enforce the Plan and the Restructuring Documents, for good and valuable
consideration, the adequacy of which is hereby confirmed, and except as
otherwise provided in the Plan or in the confirmation order for the Plan, the
Released Parties will be deemed conclusively, absolutely, unconditionally,
irrevocably, and forever released and discharged, to the extent permitted by
law, by the Debtors and their estates, the Reorganized Debtors, and each of
their respective current and former Affiliates from any and all Claims, Equity
Interests, Causes



--------------------------------------------------------------------------------

   of Action, obligations, suits, judgments, damages, demands, debts, rights,
causes of action, remedies, losses, and liabilities whatsoever, including any
derivative claims, asserted or assertable on behalf of the Debtors, or the
Reorganized Debtors (as the case may be), or their estates, whether liquidated
or unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, that the Debtors, or the Reorganized Debtors (as the case may be), or
their estates would have been legally entitled to assert in their own right
(whether individually or collectively) or on behalf of the holder of any Claim
or Equity Interest or other person, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors, the Chapter 11 Cases, the
purchase, sale, or rescission of the purchase or sale of any security of the
Debtors or the Reorganized Debtors (as the case may be), the subject matter of,
or the transactions or events giving rise to, any Claim or Equity Interest that
is treated in the Plan, Causes of Action, the business or contractual
arrangements between any of the Debtors and any Released Party, the
Restructuring, the restructuring of any Claim or Equity Interest before or
during the Chapter 11 Cases, the Disclosure Statement, the DIP Facility, the
Restructuring Support Agreement, the Plan, including the issuance or
distribution of Reorganized Cenveo Common Equity pursuant to the Plan or the
distribution of property under the Plan, and related agreements, instruments,
and other documents (including the Restructuring Documents), and the
negotiation, formulation, or preparation thereof, the solicitation of votes with
respect to the Plan, or any other act or omission, transaction, agreement,
event, or other occurrence taking place on or before the confirmation of the
Plan related or relating to the foregoing.

Third-Party Releases

   As of the Effective Date, except for the rights that remain in effect from
and after the Effective Date to enforce the Plan and the Restructuring
Documents, for good and valuable consideration, the adequacy of which is hereby
confirmed, and except as otherwise provided in the Plan or in the Confirmation
Order for the Plan, the Released Parties will be deemed forever released and
discharged, to the maximum extent permitted by law, by the Releasing Parties, in
each case from any and all Claims and Equity Interests, Causes of Action,
obligations, suits, judgments, damages, demands, debts, rights, causes of
action, remedies, losses, and liabilities whatsoever, including any derivative
claims asserted or assertable on behalf of the Debtors, or the Reorganized
Debtors (as the case may be), or their estates, whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, that such holders or their affiliates would have been



--------------------------------------------------------------------------------

   legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the holder of any Claim or Equity Interest or
other person, based on or relating to, or in any manner arising from, in whole
or in part, the Debtors or the Reorganized Debtors (as the case may be), or
their estates, the Chapter 11 Cases, the purchase, sale, or rescission of the
purchase or sale of any security of the Debtors or the Reorganized Debtors (as
the case may be), the subject matter of, or the transactions or events giving
rise to, any Claim or Equity Interest that is treated in the Plan, Causes of
Action, the business or contractual arrangements between any of the Debtors and
any Released Party, the Restructuring, the restructuring of any Claim or Equity
Interest before or during the Chapter 11 Cases, the DIP Facility, the Disclosure
Statement, the Restructuring Support Agreement, the Plan, including the issuance
or distribution of Reorganized Cenveo Common Equity pursuant to the Plan or the
distribution of property under the Plan, and related agreements, instruments,
and other documents (including the Restructuring Documents), and the
negotiation, formulation, or preparation thereof, the solicitation of votes with
respect to the Plan, or any other act or omission, transaction, agreement,
event, or other occurrence taking place on or before the confirmation of the
Plan related or relating to the foregoing. Exculpation    Except as otherwise
specifically provided in the Plan, no Exculpated Party shall have or incur, and
each Exculpated Party is released and exculpated from any Cause of Action for
any claim related to any act or omission in connection with, relating to, or
arising out of, the Chapter 11 Cases, in whole or in part, the Debtors, the
formulation, preparation, dissemination, negotiation, or filing of the
Restructuring Support Agreement and related prepetition transactions, the DIP
Facility, the Disclosure Statement, the Plan, or the Restructuring, contract,
instrument, release or other agreement or document created or entered into in
connection with the Disclosure Statement or the Plan, the filing of the Chapter
11 Cases, the pursuit of confirmation of the Plan, the pursuit of consummation
of the Plan, the administration and implementation of the Plan, including the
issuance of securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement. The Exculpated Parties have, and
upon completion of the Plan shall be deemed to have, participated in good faith
and in compliance with the applicable laws with regard to the solicitation of
votes and distribution of consideration pursuant to the Plan and, therefore, are
not, and on account of such distributions shall not be, liable at any time for
the violation of any applicable law, rule, or regulation governing the
solicitation of acceptances or rejections of the Plan or such distributions made
pursuant to the Plan.



--------------------------------------------------------------------------------

Injunction    Except as otherwise expressly provided in the Plan or for
obligations issued or required to be paid pursuant to the Plan or the
Confirmation Order, all Entities that have held, hold, or may hold Claims or
Equity Interests that have been released pursuant to the Plan, shall be
discharged pursuant to the Plan, or are subject to exculpation pursuant to the
Plan, are permanently enjoined, from and after the Effective Date, from taking
any of the following actions against, as applicable, the Debtors, Reorganized
Cenveo, or the Released Parties: (i) commencing or continuing in any manner any
action or other proceeding of any kind on account of or in connection with or
with respect to any such Claims or Equity Interests; (ii) enforcing, attaching,
collecting, or recovering by any manner or means any judgment, award, decree, or
order against such Entities on account of or in connection with or with respect
to any such Claims or Equity Interests; (iii) creating, perfecting, or enforcing
any lien or encumbrance of any kind against such Entities or the property or the
estates of such Entities on account of or in connection with or with respect to
any such Claims or Equity Interests; (iv) asserting any right of setoff,
subrogation, or recoupment of any kind against any obligation due from such
Entities or against the property of such Entities on account of or in connection
with or with respect to any such Claims or Equity Interests unless such Entity
has timely asserted such setoff right in a document filed with the Bankruptcy
Court explicitly preserving such setoff, and notwithstanding an indication of a
claim or interest or otherwise that such Entity asserts, has, or intends to
preserve any right of setoff pursuant to applicable law or otherwise; and
(v) commencing or continuing in any manner any action or other proceeding of any
kind on account of or in connection with or with respect to any such Claims or
Equity Interests released or settled pursuant to the Plan.



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

[                    ], 2018

The undersigned (“Joinder Party”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of February 1, 2018
(as amended, amended and restated, supplemented or otherwise modified from time
to time in accordance with the terms thereof, the “Agreement”), by and among
Cenveo, Inc. (“Cenveo”), each of the direct and indirect Subsidiaries of Cenveo
identified on Schedule 1 attached thereto, and the Persons named therein as
“Consenting Creditors” thereunder. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Agreement.

1.    Agreement to be Bound. The Joinder Party hereby agrees to be bound by all
of the terms of the Agreement, a copy of which is attached hereto as Annex I (as
the same has been or may hereafter be amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with the
provisions hereof). The Joinder Party shall hereafter be deemed to be a
“Consenting Creditor” and a “Restructuring Support Party” for all purposes under
the Agreement and with respect to all Claims and Interests held such Joinder
Party.

2.    Representations and Warranties. The Joinder Party hereby makes the
representations and warranties of the Restructuring Support Parties (other than
the Debtors) set forth in Section 7 of the Agreement to each other Restructuring
Support Party.

3.    Governing Law. This joinder agreement (the “Joinder Agreement”) to the
Agreement shall be governed by and construed in accordance with the internal
laws of the State of New York, without regard to any conflicts of law provisions
which would require the application of the law of any other jurisdiction.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joinder Party has caused this Joinder Agreement to be
executed as of the date first written above.

 

[Name of Transferor:                                                  ]

Name of Joinder Party:  

 

By:  

 

Name:  

 

Title:  

 

Notice Address:  

 

 

Attention:  

 

with a copy to:

 

 

Attention:  

 

Principal Amount of First Lien Notes:

 

$

Principal Amount of Second Lien Notes:

 

$

Principal Amount of Other Claims:

 

$

 

Equity Interests:

 

 

 

[Joinder Agreement to Restructuring Support Agreement Signature Page]



--------------------------------------------------------------------------------

SCHEDULE 1

DEBTORS

 

1. Cenveo, Inc.

2. Cadmus Delaware, Inc.

3. Cadmus Financial Distribution, Inc.

4. Cadmus International Holdings, Inc.

5. Cadmus Journal Services, Inc.

6. Cadmus Marketing Group, Inc.

7. Cadmus Marketing, Inc.

8. Cadmus Printing Group, Inc.

9. Cadmus UK, Inc.

10. Cadmus/O’Keefe Marketing, Inc.

11. CDMS Management, LLC

12. Cenveo CEM, Inc.

13. Cenveo CEM, LLC

14. Cenveo Corporation

15. Cenveo Omemee, LLC

16. Cenveo Services, LLC

17. CNMW Investments, Inc.

18. Colorhouse China, Inc.

19. Commercial Envelope Manufacturing Co., Inc.

20. CRX Holding, Inc.

21. CRX JV, LLC

22. Discount Labels, LLC

23. Envelope Products Group, LLC

24. Expert Graphics, Inc.

25. Garamond/Pridemark Press, Inc.

26. Lightning Labels, LLC

27. Madison/Graham Colorgraphics Interstate Services, Inc.

28. Madison/Graham Colorgraphics, Inc.

29. Nashua Corporation

30. Nashua International, Inc.

31. Old TSI, Inc.

32. Port City Press, Inc.

33. RX JV Holding, Inc.

34. RX Technology Corp.

35. Vaughan Printers Incorporated

36. VSUB Holding Company



--------------------------------------------------------------------------------

SCHEDULE 7(c)(i)

COLLECTIVE BARGAINING AGREEMENTS



--------------------------------------------------------------------------------

SCHEDULE 7(c)(ii)

PENSION PLANS

 

1. Lancaster Pension Plan

2. Cenveo Pension Plan



--------------------------------------------------------------------------------

SCHEDULE 7(c)(iii)

MULTI-EMPLOYER PLANS

 

1. Oregon Printing Industry Pension Plan

2. GCC/IBT National Pension Fund

3. Graphic Arts Industry Joint Pension Fund

4. CWA/ITU Negotiated Pension Plan

5. PACE Industry Union Management Pension Fund



--------------------------------------------------------------------------------

SCHEDULE 7(c)(iv)